


Exhibit 10.21(c)

STANDARD INDUSTRIAL/COMMERCIAL MULTI-TENANT LEASE—GROSS AMERICAN INDUSTRIAL REAL
ESTATE ASSOCIATION   1. Basic Provisions (“Basic Provisions”) 1.1 Parties: This
Lease (“Lease”), dated for reference purposes only, July 12, 2004, is made by
and between ISADORE SOCRANSKY (“Lessor”) and US AUTO PARTS (“Lessee”),
(collectively the “Parties,” or Individually a “Party”). 1.2(a) Premises: That
certain portion of the Building, Including all improvements therein or to be
provided by Lessor under the terms of this Lease, Commonly known by the street
address of 17100 Margay Avenue, located in the City of Carson, County of Los
Angeles, state of California with zip code , as outlined on Exhibit attached
hereto (“Premises”). The “Building” is that certain building containing the
Premises and generally described as (describe briefly the nature of the
Building): 38,048 square feet warehouse and office as part of an approximately
73,062 square foot building. In addition to Lessee’s rights to use and occupy
the Premises as hereinafter specified, Lessee shall have non-exclusive rights to
the Common Areas (as defined in Paragraph 2.7 below) as hereinafter specified,
but shall not have any rights to the roof, exterior walls or utility raceways of
the Building or to any other buildings in the Industrial Center. The Premises,
the Building, the Common Areas, the land upon which they are located, along with
all other buildings and improvements thereon, are herein collectively referred
to as the “Industrial Center.” (Also see Paragraph 2.) 1.2(b) Parking: Sixty
(60) unreserved vehicle parking spaces (“Unreserved Parking Spaces”); and zero (
0 ) reserved vehicle parking spaces (“Reserved Parking Spaces”). (Also see
Paragraph 2.6.) 1.3 Term: 2 years and months (“Original Term”) commencing
September 1, 2004 (“Commencement Date”) and ending August 31, 2006 (“Expiration
Date”). (Also see Paragraph 3.) 1.4 Early Possession: July 12, 2004 (“Early
Possession Date”). (Also see Paragraphs 3.2 and 3.3.) 1.5 Base Rent: $18,263.04
per month (“Base Rent”), payable on the 1st day of each month commencing
September 1, 2004 (Also see Paragraph 4.)  If this box is checked, this Lease
provides for the Base Rent to be adjusted per Addendum 50, attached hereto. 1.6
(a) Base Rent Paid Upon Execution: $18,263.04 as Base Rent for the period .
1.6(b) Lessee’s Share of Common Area Operating Expenses: 52.08% (XXX%)
(“Lessee’s Share”) as determined by • prorata square footage of the Premises as
compared to the total square footage of the Building or  other criteria as
described in Addendum . 1.7 Security Deposit: $18,263.04 (“Security Deposit”).
(Also see Paragraph 5.) 1.8 Permitted Use: Warehouse and distribution of auto
parts (“Permitted Use”) (Also see Paragraph 6.) 1.9 Insuring Party. Lessor is
the “Insuring Party.” (Also see Paragraph 8.) 1.12 Addenda and Exhibits.
Attached hereto to an Addendum or Addenda consisting of Paragraphs through , and
Exhibits through , all of which constitute a part of this Lease. See attached
Addendums, Paragraphs 50, 51, 52 and 53. 2. Premises, Parking and Common Areas.
2.1 Letting. Lessor hereby leases to Lessee, and Lessee hereby leases from
Lessor, the Premises, for the term, at the rental, and upon all of the terms,
covenants and conditions set forth in this Lease. Unless otherwise provided
herein, any statement of square footage set forth in this Lease, or that may
have been used in calculating rental and/or Common Area Operating Expenses, is
an approximation which Lessor and Lessee agree is reasonable and the rental and
Lessee’s Share (as defined in Paragraph 1.6(b)) based thereon is not subject to
revision whether or not the actual square footage is more or less. 2.2.
Condition. Lessor shall deliver the Premises to Lessee clean and free of debris
on the Commencement Date and warrants to Lessee that the existing plumbing,
electrical systems, fire sprinkler system, lighting, air conditioning and
heating systems and loading doors, if any, in the Premises, other than those
constructed by Lessee, shall be in good operating condition on the Commencement
date. If a non-compliance with said warranty exists as of the Commencement Date,
Lessor shall, except as otherwise provided in this Lease, promptly after receipt
of written notice from Lessee setting forth with specificity the nature and
extent of such non-compliance, rectify same at Lessor’s expense. If Lessee does
not give Lessor written notice of a non-compliance with this Warranty within
thirty (30) days after the Commencement Date, correction of that non-compliance
shall be the obligation of Lessee at Lessee’s sole cost and expense. 2.3
Compliance with Covenants, Restrictions and Building Code. Lessor warrants that
any improvements (other than those constructed by Lessee or at Lessee’s
direction) on or in the Premises which have been constructed or installed by
Lessor or with Lessor’s consent or at Lessor’s direction shall comply with all
applicable covenants or restrictions of record and applicable building codes,
regulations and ordinances in effect on the Commencement Date. Lessor further
warrants to Lessee that Lessor has no knowledge of any claim having been made by
any governmental agency that a violation or violations of applicable building
codes, regulations, or ordinances exist with regard to the Premises as of the
Commencement Date. Said warranties shall not apply to any Alterations or Utility
Installations (defined in Paragraph 7.3(a)) made or to be made by Lessee. If the
Premises do not comply with said warranties, Lessor shall, except as otherwise
provided in this Lease, promptly after receipt of written notice from Lessee
given within six (6) months following the Commencement Date and setting forth
with specificity the nature and extent of such non-compliance take such action,
at Lessor’s expense, as may be reasonable or appropriate to rectify the
non-compliance. Lessor makes no warranty that the Permitted Use in Paragraph 1.8
is permitted for the Premises under Applicable Laws (as defined in Paragraph
2.4). 2.4 Acceptance of Premises. Lessee hereby acknowledges: (a) that it has
been advised by the Broker(s) to satisfy itself with respect to the condition of
the Premises (including but not limited to the electrical and fire sprinkler
systems, security, environmental aspects, seismic and earthquake requirements,
and compliance with the Americans with Disabilities Act and applicable zoning,
municipal, county, state and federal laws, ordinances and regulations and any
covenants or restrictions of record (collectively, “Applicable Laws”) and the
present and future suitability of the Premises for Lessee’s intended use; (b)
that Lessee has made such investigation as it deems necessary with reference to
such matters, is satisfied with reference thereto, and assumes all
responsibility therefore as the same relate to Lessee’s occupancy of the
Premises and/or the terms of this Lease; and (c) that neither Lessor, nor any of
Lessor’s agents, has made any oral or written representations or warranties with
respect to said matters other than as set forth in this Lease. 2.5 Lessee as
Prior Owner/Occupant. The warranties made by Lessor in this Paragraph 2 shall be
of no force or effect if immediately prior to the date set forth in Paragraph
1.1 Lessee was the owner or occupant of the Premises. In such event, Lessee
shall, at Lessee’s sole cost and expense, correct any non-compliance of the
Premises with said warranties.   Initials: © American Industrial Real Estate
Association 1993 MULTI-TENANT–GROSS 

[g90082loi001.gif]

 


2.6 Vehicle Parking. Lessee shall be entitled to use the number of Unreserved
Parking Spaces and Reserved Parking Spaces specified in Paragraph1.2(b) on those
portions of the Common Areas designated from time to time by Lessor for parking.
Lessee shall not use more parking spaces than said number. Said parking spaces
shall be used for parking by vehicles no larger than full-size passenger
automobiles or pick-up trucks, herein called “Permitted Size Vehicles.” Vehicles
other than Permitted Size Vehicles shall be parked and loaded or unloaded as
directed by Lessor in the Rules and Regulations (as defined in Paragraph 40)
issued by Lessor. (Also see Paragraph 2.9.) (a) Lessee shall not permit or allow
any vehicles that belong to or are controlled by Lessee or Lessee’s employees,
suppliers, shippers, customers, contractors or invitees to be loaded, unloaded,
or parked in areas other than those designated by Lessor for such activities.
(b) If Lessee permits or allows any of the prohibited activities described in
this Paragraph 2.6, then Lessor shall have the right, without notice, in
addition to such other rights and remedies that it may have, to remove or tow
away the vehicle involved and charge the cost to Lessee, which cost shall be
immediately payable upon demand by Lessor. (c) Lessor shall at the Commencement
Date of this Lease, provide the parking facilities required by Applicable Law.
2.7 Common Areas—Definition. The term “Common Areas” is defined as all areas and
facilities outside the Premises and within the exterior boundary line of the
industrial Center and interior utility raceways within the Premises that are
provided and designated by the Lessor from time to time for the general
non-exclusive use of Lessor, Lessee and other lessees of the Industrial Center
and their respective employees, suppliers, shippers, customers, contractors and
Invitees, including parking areas, loading and unloading areas, trash areas,
roadways, sidewalks, walkways, parkways, driveways and landscaped areas. 2.8
Common Areas—Lessee’s Rights. Lessor hereby grants to Lessee, for the benefit of
Lessee and its employees, suppliers, shippers, contractors, customers and
invitees, during the term of this Lease, the non-exclusive right to use, in
common with others entitled to such use, the Common Areas as they exist from
time to time, subject to any rights, powers, and privileges reserved by Lessor
under the terms hereof or under the terms of any rules and regulations or
restrictions governing the use of the Industrial Center. Under no circumstances
shall the right herein granted to use the Common Areas be deemed to include the
right to store any property, temporarily or permanently, in the Common Areas.
Any such storage shall be permitted only by the prior written consent of Lessor
or Lessor’s designated agent, which consent may be revoked at any time. In the
event that any unauthorized storage shall occur then Lessor shall have the
right, without notice, in addition to such other rights and remedies that it may
have, to remove the property and charge the cost to Lessee, which cost shall be
immediately payable upon demand by Lessor. 2.9 Common Areas —Rules and
Regulations. Lessor or such other person(s) as Lessor may appoint shall have the
exclusive control and management of the Common Areas and shall have the right,
from time to time, to establish, modify, amend and enforce reasonable Rules and
Regulations with respect thereto in accordance with Paragraph 40. Lessee agrees
to abide by and conform to all such Rules and Regulations, and to cause its
employees, suppliers, shippers, customers, contractors and invitees to so abide
and conform. Lessor shall not be responsible to Lessee for the non-compliance
with said rules and regulations by other lessees of the Industrial Center. 2.10
Common Areas—Changes. Lessor shall have the right, in Lessor’s sole discretion,
from time to time: (a) To make changes to the Common Areas, including, without
limitation, changes in the location, size, shape and number of driveways,
entrances, parking spaces, parking areas, loading and unloading areas, ingress,
egress, direction of traffic, landscaped areas, walkways and utility raceways;
(b) To close temporarily any of the Common Areas for maintenance purposes so
long as reasonable access to the Premises remains available; (c) To designate
other land outside the boundaries of the Industrial Center to be a part of the
Common Areas; (d) To add additional buildings and improvements to the Common
Areas; (e) To use the Common Areas while engaged in making additional
improvements, repairs or alterations to the Industrial Center, or any portion
thereof; and (f) To do and perform such other acts and make such other changes
in, to or with respect to the Common Areas and Industrial Center as Lessor may,
in the exercise of sound business judgment, deem to be appropriate. * 3. Term.
3.1 Term. The Commencement Date, Expiration Date and Original Term of this Lease
are as specified in Paragraph 1.3. 3.2 Early Possession. If an Early Possession
Date is specified in Paragraph 1.4 and if Lessee totally or partially occupies
the Premises after the Early Possession Date but prior to the Commencement Date,
the obligation to pay Base Rent shall be abated for the period of such early
occupancy. All other terms of this Lease, however, (including but not limited to
the obligations to pay Lessee’s Share of Common Area Operating Expenses and to
carry the insurance required by Paragraph 8) shall be in effect during such
period. Any such early possession shall not affect nor advance the Expiration
Date of the Original Term. 3.3 Delay in Possession. If for any reason Lessor
cannot deliver possession of the Premises to Lessee by the Early Possession
Date, if one is specified in Paragraph 1.4, or if no Early Possession Date is
specified, by the Commencement Date, Lessor shall not be subject to any
liability therefor, nor shall such failure affect the validity of this Lease, or
the obligations of Lessee hereunder, or extend the term hereof, but in such
case, Lessee shall not, except as otherwise provided herein, be obligated to pay
rent or perform any other obligation of Lessee under the terms of this Lease
until Lessor delivers possession of the Premises to Lessee. If possession of the
Premises is not delivered to Lessee within sixty (60) days after the
Commencement Date, Lessee may, at its option, by notice in writing to Lessor
within ten (10) days after the end of said sixty (60) day period, cancel this
Lease, in which event the parties shall be discharged from all obligations
hereunder; provided further, however, that if such written notice of Lessee is
not received by Lessor within said ten (10) day period. Lessee’s right to cancel
this Lease hereunder shall terminate and be of no further force or effect.
Except as may be otherwise provided, and regardless of when the Original Term
actually commences, if possession is not tendered to Lessee when required by
this Lease and Lessee does not terminate this Lease, as aforesaid, the period
free of the obligation to pay Base Rent, if any, that Lessee would otherwise
have enjoyed shall run from the date of delivery of possession and continue for
a period equal to the period during which the Lessee would have otherwise
enjoyed under the terms hereof, but minus any days of delay caused by the acts,
changes or omissions of Lessee. 4. Rent. 4.1 Base Rent. Lessee shall pay Base
Rent and other rent or charges, as the same may be adjusted from time to time,
to Lessor in lawful money of the United States, without offset or deduction, on
or before the day on which it is due under the terms of this Lease. Base Rent
and all other rent and charges for any period during the term hereof which is
for less than one full month shall be prorated based upon the actual number of
days of the month involved. Payment of Base Rent and other charges shall be made
to Lessor at its address stated herein or to such other persons or at such other
addresses as Lessor may from time to time designate in writing to Lessee. 4.2
Common Area Operating Expenses. Lessee shall pay to Lessor during the term
hereof, in addition to the Base Rent, Lessee’s Share (as specified in Paragraph
1.6(b)) of all Common Area Operating Expenses, as hereinafter defined, during
each calendar year of the term of this Lease, in accordance with the following
provisions: (a) “Common Area Operating Expenses” are defined, for purposes of
this Lease, as all costs incurred by Lessor relating to the ownership and
operation of the Industrial Center, including, but not limited to, the
following: (i) The operation, repair and maintenance, in neat, clean, good order
and condition, of the following: (aa) The Common Areas, including parking areas,
loading and unloading areas, trash areas, roadways, sidewalks, walkways,
parkways, driveways, landscaped areas, striping, bumpers, irrigation systems,
Common Area lighting facilities, fences and gates, elevators and roof. (bb)
Exterior signs and any tenant directories. (cc) Fire detection and sprinkler
systems. (ii) The cost of water, gas, electricity and telephone to service the
Common Areas. (iii) Trash disposal, property management and security services
and the costs’ of any environmental inspections. (iv) Reserves set aside for
maintenance and repair of Common Areas. (v) Any increase above the Base Real
Property Taxes (as defined in Paragraph 10.2(b)) for the Building and the Common
Areas. (vi) Any “Insurance Cost Increase” (as defined in Paragraph 8.1). (vii)
The cost of Insurance carried by Lessor with respect to the Common Areas. (viii)
Any deductible portion of an insured loss concerning the Building or the Common
Areas. (ix) Any other services to be provided by Lessor that are stated
elsewhere in this Lease to be a Common Area Operating Expense. (b) Any Common
Area Operating Expenses and Real Property Taxes that are specifically
attributable to the Building or to any other building in the Industrial Center
or to the operation, repair and maintenance thereof, shall be allocated entirely
to the Building or to such other building. However, any Common Area Operating
Expenses and Real Property Taxes that are not specifically attributable to the
Building or to any other building or to the operation, repair and maintenance
thereof, shall be equitably allocated by Lessor to all buildings in the
Industrial Center. (c) The inclusion of the improvements, facilities and
services set forth in Subparagraph 4.2(a) shall not be deemed to impose an
obligation upon Lessor to either have said improvements or facilities or to
provide those services unless the Industrial Center already has the same, Lessor
already provides the services, or Lessor has agreed elsewhere in this Lease to
provide the same or some of them. (d) Lessee’s Share of Common Area Operating
Expenses shall be payable by Lessee within ten (10) days after a reasonably
detailed statement of actual expenses is presented to Lessee by Lessor. At
Lessor’s option, however, an amount may be estimated by Lessor from time to time
of Lessee’s Share of annual Common Area Operating Expenses and the same shall be
payable monthly or quarterly, as Lessor shall designate, during each 12-month
period of the Lease term, on the same day as the Base Rent is due hereunder.
Lessor shall deliver to Lessee within sixty (60) days after the expiration of
each calendar year a reasonably detailed statement showing Lessee’s Share of the
actual Common Area Operating Expenses incurred during the preceding year. If
Lessee’s payments under this Paragraph 4.2(d) during said preceding year exceed
Lessee’s Share as indicated on said statement, Lessor shall be credited the
amount of such  MULTI-TENANT–GROSS Initials: © American Industrial Real Estate
Association 1993 —2—

[g90082loi002.gif]

 


payment against Lessee’s Share of Common Area Operating Expenses next becoming
due. If Lessee’s payments under this Paragraph 4.2(d) during said preceding year
were less than Lessee’s Share as indicated on said statement, Lessee shall pay
to Lessor the amount of the deficiency within ten (10) days after delivery by
Lessor to Lessee of said statement. 5. Security Deposit. Lessee shall deposit
with Lessor upon Lessee’s execution hereof the Security Deposit set forth in
Paragraph 1.7 as security for Lessee’s faithful performance of Lessee’s
obligations under this Lease. If Lessee falls to pay Base Rent or other rent or
charges due hereunder, or otherwise Defaults under this lease (as defined in
Paragraph 13.1), Lessor may use, apply or retain all or any portion of said
Security Deposit for the payment of any amount due Lessor or reimburse or
compensate Lessor for any liability, cost, expense, loss or damage (Including
attorneys’ fees) which Lessor may suffer or incur by reason thereof. If Lessor
uses or applies all or any portion of said Security Deposit, Lessee shall within
ten (10) days after written request therefore deposit monies with Lessor
sufficient to restore said Security Deposit to the full amount required by this
Lease. Any time the Base Rent increases during the term of this Lease, Lessee
shall, upon written request from Lessor, deposit additional monies with Lessor
as an addition to the Security Deposit so that the total amount of the Security
Deposit shall at all times bear the same proportion to the then current Base
Rent as the initial Security Deposit bears to the Initial Base Rent set forth in
Paragraph 1.5. Lessor shall not be required to keep all or any part of the
Security Deposit separate from its general accounts. Lessor shall, at the
expiration or earlier termination of the term hereof and after Lessee has
vacated the Premises, return to Lessee (or, at Lessor’s option, to the last
assignee, if any, of Lessee’s interest herein), that portion of the Security
Deposit not used or applied by Lessor. Unless otherwise expressly agreed in
writing by Lessor, no part of the Security Deposit shall be considered to be
held in trust, to bear interest or other increment for its use, or to be
prepayment for any monies to be paid by Lessee under this Lease. 6. Use. 6.1
Permitted Use. (a) Lessee shall use and occupy the Premises only for the
Permitted Use set forth in Paragraph 1.8, or any other legal use which is
reasonably comparable thereto, and for no other purpose. Lessee shall not use or
permit the use of the Premises in a manner that is unlawful, creates waste or a
nuisance, or that disturbs owners and/or occupants of, or causes damage to the
Premises or neighboring premises or properties. (b) Lessor hereby agrees to not
unreasonably withhold or delay its consent to any written request by Lessee,
Lessee’s assignees or subtenants, and by prospective assignees and subtenants of
Lessee, its assignees and subtenants, for a modification of said Permitted Use,
so long as the same will not impair the structural integrity of the Improvements
on the Premises or in the Building or the mechanical or electrical systems
therein, does not conflict with uses by other lessees, is not significantly more
burdensome to the Premises or the Building and the improvements thereon, and is
otherwise permissible pursuant to this Paragraph 6. If Lessor elects to withhold
such consent, Lessor shall within five (5) business days after such request give
a written notification of same, which notice shall include an explanation of
Lessor’s reasonable objections to the change in use. 6.2 Hazardous Substances.
(a) Reportable Uses Require Consent. The term “Hazardous Substance” as used in
this Lease shall mean any product, substance, chemical, material or waste whose
presence, nature, quantity and/or intensity of existence, use, manufacture,
disposal, transportation, spill, release or effect, either by itself or in
combination with other materials expected to be on the Premises, is either: (i)
potentially injurious to the public health, safety or welfare, the environment,
or the Premises; (ii) regulated or monitored by any governmental authority; or
(iii) a basis for potential liability of Lessor to any governmental agency or
third party under any applicable statute or common law theory. Hazardous
Substance shall include, but not be limited to, hydrocarbons, petroleum,
gasoline, crude oil or any products or by-products thereof. Lessee shall not
engage in any activity in or about the Premises which constitutes a Reportable
Use (as hereinafter defined) of Hazardous Substances without the express prior
written consent of Lessor and compliance in a timely manner (at Lessee’s sole
cost and expense) with all Applicable Requirements (as defined in Paragraph
6.3). “Reportable Use” shall mean (i) the installation or use of any above or
below ground storage tank, (ii) the generation, possession, storage, use,
transportation, or disposal of a Hazardous Substance that requires a permit
from, or with respect to which a report, notice, registration or business plan
is required to be filed with, any governmental authority, and (iii) the presence
in, on or about the Premises of a Hazardous Substance with respect to which any
Applicable Laws require that a notice be given to persons entering or occupying
the Premises or neighboring properties. Notwithstanding the foregoing, Lessee
may, without Lessor’s prior consent, but upon notice to Lessor and in compliance
with all Applicable Requirements, use any ordinary and customary materials
reasonably required to be used by Lessee in the normal course of the Permitted
Use, so long as such use is not a Reportable Use and does not expose the
Premises or neighboring properties to any meaningful risk of contamination or
damage or expose Lessor to any liability therefor. In addition, Lessor may (but
without any obligation to do so) condition its consent to any Reportable Use of
any Hazardous Substance by Lessee upon Lessee’s giving Lessor such additional
assurances as Lessor, in its reasonable discretion, deems necessary to protect
itself, the public, the Premises and the environment against damage,
contamination or injury and/or liability therefor, including but not limited to
the installation (and, at Lessor’s option, removal on or before Lease expiration
or earlier termination) of reasonably necessary protective modifications to the
Premises (such as concrete encasements) and/or the deposit of an additional
Security Deposit under Paragraph 5 hereof. (b) Duty to inform Lessor. If Lessee
knows, or has reasonable cause to believe, that a Hazardous Substance has come
to be located in, on, under or about the Premises or the Building, other than as
previously consented to by Lessor, Lessee shall immediately give Lessor written
notice thereof, together with a copy of any statement, report, notice,
registration, application, permit, business plan, license, claim, action, or
proceeding given to, or received from, any governmental authority or private
party concerning the presence, spill, release, discharge of, or exposure to,
such Hazardous Substance including but not limited to all such documents as may
be involved in any Reportable Use involving the Premises. Lessee shall not cause
or permit any Hazardous Substance to be spilled or released in, on, under or
about the Premises (including, without limitation, through the plumbing or
sanitary sewer system). (c) Indemnification. Lessee shall indemnify, protect,
defend and hold Lessor, its agents, employees, lenders and ground lessor, if
any, and the Premises, harmless from and against any and all damages,
liabilities, Judgments, costs, claims, liens, expenses, penalties, loss of
permits and attorneys’ and consultants’ fees arising out of or involving any
Hazardous Substance brought onto the Premises by or for Lessee or by anyone
under Lessee’s control. Lessee’s obligations under this Paragraph 6.2(c) shall
include, but not be limited to, the effects of any contamination or injury to
person, property or the environment created or suffered by Lessee, and the cost
of investigation (including consultants’ and attorneys’ fees and testing),
removal, remediation, restoration and/or abatement thereof, or of any
contamination therein involved, and shall survive the expiration or earlier
termination of this Lease. No termination, cancellation or release agreement
entered into by Lessor and Lessee shall release Lessee from its obligations
under this Lease with respect to Hazardous Substances, unless specifically so
agreed by Lessor in writing at the time of such agreement. 6.3 Lessee’s
Compliance with Requirements. Lessee shall, at Lessee’s sole cost and expense,
fully, diligently and in a timely manner, comply with all “Applicable
Requirements,” which term is used in this Lease to mean all laws, rules,
regulations, ordinances, directives, covenants, easements and restrictions of
record, permits, the requirements of any applicable fire insurance underwriter
or rating bureau, and the recommendations of Lessor’s engineers and/or
consultants, relating in any manner to the Premises (including but not limited
to matters pertaining to (i) industrial hygiene, (ii) environmental conditions
on, in, under or about the Premises, including soil and groundwater conditions,
and (iii) the use, generation, manufacture, production, installation,
maintenance, removal, transportation, storage, spill, or release of any
Hazardous Substance), now in effect or which may hereafter come into effect
Lessee shall, within five (5) days after receipt of Lessor’s written request,
provide Lessor with copies of all documents and information, including but not
limited to permits, registrations, manifests, applications, reports and
certificates, evidencing Lessee’s compliance with any Applicable Requirements
specified by Lessor, and shall immediately upon receipt, notify Lessor in
writing (with copies of any documents involved) of any threatened or actual
claim, notice, citation, warning, complaint or report pertaining to or involving
failure by Lessee or the Premises to comply with any Applicable Requirements.
6.4 Inspection; Compliance with Law. Lessor, Lessor’s agents, employees,
contractors and designated representatives, and the holders of any mortgages,
deeds of trust or ground leases on the Premises (“Lenders”) shall have the right
to enter the Premises at any time in the case of an emergency, and otherwise at
reasonable times, for the purpose of inspecting the condition of the Premises
and for verifying compliance by Lessee with this Lease and all Applicable
Requirements (as defined in Paragraph 6.3), and Lessor shall be entitled to
employ experts and/or consultants in connection therewith to advise Lessor with
respect to Lessee’s activities, including but not limited to Lessee’s
installation, operation, use, monitoring, maintenance, or removal of any
Hazardous Substance on or from the Premises. The costs and expenses of any such
inspections shall be paid by the party requesting same, unless a Default or
Breach of this Lease by Lessee or a violation of Applicable Requirements or a
contamination, caused or materially contributed to by Lessee, is found to exist
or to be imminent, or unless the inspection is requested or ordered by a
governmental authority as the result of any such existing or imminent violation
or contamination. In such case, Lessee shall upon request reimburse Lessor or
Lessor’s Lender, as the case may be, for the costs and expenses of such
inspections. 7. Maintenance, Repairs, Utility Installations, Trade Fixtures and
Alterations. 7.1 Lessee’s Obligations. (a) Subject to the provisions of
Paragraphs 2.2 (Condition), 2.3 (Compliance with Covenants, Restrictions and
Building Code), 7.2 (Lessor’s Obligations). 9 (Damage or Destruction), and 14
(Condemnation), Lessee shall, at Lessee’s sole cost and expense and at all
times, keep the Premises and every part thereof in good order, condition and
repair (whether or not such portion of the Premises requiring repair, or the
means of repairing the same, are reasonably or readily accessible to Lessee, and
whether or not the need for such repairs occurs as a result of Lessee’s use, any
prior use, the elements or the age of such portion of the Premises), including,
without limiting the generality of the foregoing, all equipment or facilities
specifically serving the Premises, such as plumbing, heating, air conditioning,
ventilating, electrical, lighting facilities, boilers, fired or unfired pressure
vessels, fire hose connections if within the Premises, fixtures, interior walls,
interior surfaces of exterior walls, ceilings, floors, windows, doors, plate
glass, and skylights, but excluding any items which are the responsibility of
Lessor pursuant to Paragraph 27. below. Lessee, in keeping the Premises in good
order, condition and repair, shall exercise and perform good maintenance
practices. Lessee’s obligations shall include restorations, replacements or
renewals when necessary to keep the Premises and all improvements thereon or a
part thereof in good order, condition and state of repair. (b) Lessee shall, at
Lessee’s sole cost and expense, procure and maintain a contract, with copies to
Lessor, in customary form and substance for and with a contractor specializing
and experienced in the inspection, maintenance and service of the heating, air
conditioning and ventilation system for the Premises. However, Lessor reserves
the right, upon notice to Lessee, to procure and maintain the contract for the
heating, air conditioning and ventilating systems, and if Lessor so elects,
Lessee shall reimburse Lessor, upon demand, for the cost thereof. (c) If Lessee
falls to perform Lessee’s obligations under this Paragraph 7.1, Lessor may enter
upon the Premises after ten (10) days’ prior written notice to Lessee (except in
the case of an emergency, in which case no notice shall be required), perform
such obligations on Lessee’s behalf, and put the Premises in good order,
condition and repair, in accordance with Paragraph 13.2 below. 7.2 Lessor’s
Obligations. Subject to the provisions of Paragraphs 2.2 (Condition), 2.3
(Compliance with Covenants, Restrictions and Building Code), 4.2 common on Area
Operating Expenses), 6 (Use), 7.1 (Lessee’s Obligations), 9 (Damage or
Destruction) and 14 (Condemnation), Lessor, subject to reimbursement pursuant to
Paragraph 4.2, shall keep in good order, condition and repair the foundations,
exterior walls, structural condition of interior bearing walls, exterior roof,
fire sprinkler and/or standpipe and hose (if located in the Common Areas) or
other automatic fire extinguishing system including fire alarm and/or smoke
detection  MULTI-TENANT–GROSS Initials: © American Industrial Real Estate
Association 1993 —3—

[g90082loi003.gif]

 


payment against Lessee’s Share of Common Area Operating Expenses next becoming
due. If Lessee’s payments under this Paragraph 4.2(d) during said preceding year
were less than Lessee’s Share as indicated on said statement, Lessee shall pay
to Lessor the amount of the deficiency within ten (10) days after delivery by
Lessor to Lessee of said statement. 5. Security Deposit. Lessee shall deposit
with Lessor upon Lessee’s execution hereof the Security Deposit set forth in
Paragraph 1.7 as security for Lessee’s faithful performance of Lessee’s
obligations under this Lease. If Lessee falls to pay Base Rent or other rent or
charges due hereunder, or otherwise Defaults under this lease (as defined in
Paragraph 13.1), Lessor may use, apply or retain all or any portion of said
Security Deposit for the payment of any amount due Lessor or reimburse or
compensate Lessor for any liability, cost, expense, loss or damage (Including
attorneys’ fees) which Lessor may suffer or incur by reason thereof. If Lessor
uses or applies all or any portion of said Security Deposit, Lessee shall within
ten (10) days after written request therefore deposit monies with Lessor
sufficient to restore said Security Deposit to the full amount required by this
Lease. Any time the Base Rent increases during the term of this Lease, Lessee
shall, upon written request from Lessor, deposit additional monies with Lessor
as an addition to the Security Deposit so that the total amount of the Security
Deposit shall at all times bear the same proportion to the then current Base
Rent as the initial Security Deposit bears to the Initial Base Rent set forth in
Paragraph 1.5. Lessor shall not be required to keep all or any part of the
Security Deposit separate from its general accounts. Lessor shall, at the
expiration or earlier termination of the term hereof and after Lessee has
vacated the Premises, return to Lessee (or, at Lessor’s option, to the last
assignee, if any, of Lessee’s interest herein), that portion of the Security
Deposit not used or applied by Lessor. Unless otherwise expressly agreed in
writing by Lessor, no part of the Security Deposit shall be considered to be
held in trust, to bear interest or other increment for its use, or to be
prepayment for any monies to be paid by Lessee under this Lease. 6. Use. 6.1
Permitted Use. (a) Lessee shall use and occupy the Premises only for the
Permitted Use set forth in Paragraph 1.8, or any other legal use which is
reasonably comparable thereto, and for no other purpose. Lessee shall not use or
permit the use of the Premises in a manner that is unlawful, creates waste or a
nuisance, or that disturbs owners and/or occupants of, or causes damage to the
Premises or neighboring premises or properties. (b) Lessor hereby agrees to not
unreasonably withhold or delay its consent to any written request by Lessee,
Lessee’s assignees or subtenants, and by prospective assignees and subtenants of
Lessee, its assignees and subtenants, for a modification of said Permitted Use,
so long as the same will not impair the structural integrity of the Improvements
on the Premises or in the Building or the mechanical or electrical systems
therein, does not conflict with uses by other lessees, is not significantly more
burdensome to the Premises or the Building and the improvements thereon, and is
otherwise permissible pursuant to this Paragraph 6. If Lessor elects to withhold
such consent, Lessor shall within five (5) business days after such request give
a written notification of same, which notice shall include an explanation of
Lessor’s reasonable objections to the change in use. 6.2 Hazardous Substances.
(a) Reportable Uses Require Consent. The term “Hazardous Substance” as used in
this Lease shall mean any product, substance, chemical, material or waste whose
presence, nature, quantity and/or intensity of existence, use, manufacture,
disposal, transportation, spill, release or effect, either by itself or in
combination with other materials expected to be on the Premises, is either: (i)
potentially injurious to the public health, safety or welfare, the environment,
or the Premises; (ii) regulated or monitored by any governmental authority; or
(iii) a basis for potential liability of Lessor to any governmental agency or
third party under any applicable statute or common law theory. Hazardous
Substance shall include, but not be limited to, hydrocarbons, petroleum,
gasoline, crude oil or any products or by-products thereof. Lessee shall not
engage in any activity in or about the Premises which constitutes a Reportable
Use (as hereinafter defined) of Hazardous Substances without the express prior
written consent of Lessor and compliance in a timely manner (at Lessee’s sole
cost and expense) with all Applicable Requirements (as defined in Paragraph
6.3). “Reportable Use” shall mean (i) the installation or use of any above or
below ground storage tank, (ii) the generation, possession, storage, use,
transportation, or disposal of a Hazardous Substance that requires a permit
from, or with respect to which a report, notice, registration or business plan
is required to be filed with, any governmental authority, and (iii) the presence
in, on or about the Premises of a Hazardous Substance with respect to which any
Applicable Laws require that a notice be given to persons entering or occupying
the Premises or neighboring properties. Notwithstanding the foregoing, Lessee
may, without Lessor’s prior consent, but upon notice to Lessor and in compliance
with all Applicable Requirements, use any ordinary and customary materials
reasonably required to be used by Lessee in the normal course of the Permitted
Use, so long as such use is not a Reportable Use and does not expose the
Premises or neighboring properties to any meaningful risk of contamination or
damage or expose Lessor to any liability therefor. In addition, Lessor may (but
without any obligation to do so) condition its consent to any Reportable Use of
any Hazardous Substance by Lessee upon Lessee’s giving Lessor such additional
assurances as Lessor, in its reasonable discretion, deems necessary to protect
itself, the public, the Premises and the environment against damage,
contamination or injury and/or liability therefor, including but not limited to
the installation (and, at Lessor’s option, removal on or before Lease expiration
or earlier termination) of reasonably necessary protective modifications to the
Premises (such as concrete encasements) and/or the deposit of an additional
Security Deposit under Paragraph 5 hereof. (b) Duty to inform Lessor. If Lessee
knows, or has reasonable cause to believe, that a Hazardous Substance has come
to be located in, on, under or about the Premises or the Building, other than as
previously consented to by Lessor, Lessee shall immediately give Lessor written
notice thereof, together with a copy of any statement, report, notice,
registration, application, permit, business plan, license, claim, action, or
proceeding given to, or received from, any governmental authority or private
party concerning the presence, spill, release, discharge of, or exposure to,
such Hazardous Substance including but not limited to all such documents as may
be involved in any Reportable Use involving the Premises. Lessee shall not cause
or permit any Hazardous Substance to be spilled or released in, on, under or
about the Premises (including, without limitation, through the plumbing or
sanitary sewer system). (c) Indemnification. Lessee shall indemnify, protect,
defend and hold Lessor, its agents, employees, lenders and ground lessor, if
any, and the Premises, harmless from and against any and all damages,
liabilities, Judgments, costs, claims, liens, expenses, penalties, loss of
permits and attorneys’ and consultants’ fees arising out of or involving any
Hazardous Substance brought onto the Premises by or for Lessee or by anyone
under Lessee’s control. Lessee’s obligations under this Paragraph 6.2(c) shall
include, but not be limited to, the effects of any contamination or injury to
person, property or the environment created or suffered by Lessee, and the cost
of investigation (including consultants’ and attorneys’ fees and testing),
removal, remediation, restoration and/or abatement thereof, or of any
contamination therein involved, and shall survive the expiration or earlier
termination of this Lease. No termination, cancellation or release agreement
entered into by Lessor and Lessee shall release Lessee from its obligations
under this Lease with respect to Hazardous Substances, unless specifically so
agreed by Lessor in writing at the time of such agreement. 6.3 Lessee’s
Compliance with Requirements. Lessee shall, at Lessee’s sole cost and expense,
fully, diligently and in a timely manner, comply with all “Applicable
Requirements,” which term is used in this Lease to mean all laws, rules,
regulations, ordinances, directives, covenants, easements and restrictions of
record, permits, the requirements of any applicable fire insurance underwriter
or rating bureau, and the recommendations of Lessor’s engineers and/or
consultants, relating in any manner to the Premises (including but not limited
to matters pertaining to (i) industrial hygiene, (ii) environmental conditions
on, in, under or about the Premises, including soil and groundwater conditions,
and (iii) the use, generation, manufacture, production, installation,
maintenance, removal, transportation, storage, spill, or release of any
Hazardous Substance), now in effect or which may hereafter come into effect
Lessee shall, within five (5) days after receipt of Lessor’s written request,
provide Lessor with copies of all documents and information, including but not
limited to permits, registrations, manifests, applications, reports and
certificates, evidencing Lessee’s compliance with any Applicable Requirements
specified by Lessor, and shall immediately upon receipt, notify Lessor in
writing (with copies of any documents involved) of any threatened or actual
claim, notice, citation, warning, complaint or report pertaining to or involving
failure by Lessee or the Premises to comply with any Applicable Requirements.
6.4 Inspection; Compliance with Law. Lessor, Lessor’s agents, employees,
contractors and designated representatives, and the holders of any mortgages,
deeds of trust or ground leases on the Premises (“Lenders”) shall have the right
to enter the Premises at any time in the case of an emergency, and otherwise at
reasonable times, for the purpose of inspecting the condition of the Premises
and for verifying compliance by Lessee with this Lease and all Applicable
Requirements (as defined in Paragraph 6.3), and Lessor shall be entitled to
employ experts and/or consultants in connection therewith to advise Lessor with
respect to Lessee’s activities, including but not limited to Lessee’s
installation, operation, use, monitoring, maintenance, or removal of any
Hazardous Substance on or from the Premises. The costs and expenses of any such
inspections shall be paid by the party requesting same, unless a Default or
Breach of this Lease by Lessee or a violation of Applicable Requirements or a
contamination, caused or materially contributed to by Lessee, is found to exist
or to be imminent, or unless the inspection is requested or ordered by a
governmental authority as the result of any such existing or imminent violation
or contamination. In such case, Lessee shall upon request reimburse Lessor or
Lessor’s Lender, as the case may be, for the costs and expenses of such
inspections. 7. Maintenance, Repairs, Utility Installations, Trade Fixtures and
Alterations. 7.1 Lessee’s Obligations. (a) Subject to the provisions of
Paragraphs 2.2 (Condition), 2.3 (Compliance with Covenants, Restrictions and
Building Code), 7.2 (Lessor’s Obligations). 9 (Damage or Destruction), and 14
(Condemnation), Lessee shall, at Lessee’s sole cost and expense and at all
times, keep the Premises and every part thereof in good order, condition and
repair (whether or not such portion of the Premises requiring repair, or the
means of repairing the same, are reasonably or readily accessible to Lessee, and
whether or not the need for such repairs occurs as a result of Lessee’s use, any
prior use, the elements or the age of such portion of the Premises), including,
without limiting the generality of the foregoing, all equipment or facilities
specifically serving the Premises, such as plumbing, heating, air conditioning,
ventilating, electrical, lighting facilities, boilers, fired or unfired pressure
vessels, fire hose connections if within the Premises, fixtures, interior walls,
interior surfaces of exterior walls, ceilings, floors, windows, doors, plate
glass, and skylights, but excluding any items which are the responsibility of
Lessor pursuant to Paragraph 27. below. Lessee, in keeping the Premises in good
order, condition and repair, shall exercise and perform good maintenance
practices. Lessee’s obligations shall include restorations, replacements or
renewals when necessary to keep the Premises and all improvements thereon or a
part thereof in good order, condition and state of repair. (b) Lessee shall, at
Lessee’s sole cost and expense, procure and maintain a contract, with copies to
Lessor, in customary form and substance for and with a contractor specializing
and experienced in the inspection, maintenance and service of the heating, air
conditioning and ventilation system for the Premises. However, Lessor reserves
the right, upon notice to Lessee, to procure and maintain the contract for the
heating, air conditioning and ventilating systems, and if Lessor so elects,
Lessee shall reimburse Lessor, upon demand, for the cost thereof. (c) If Lessee
falls to perform Lessee’s obligations under this Paragraph 7.1, Lessor may enter
upon the Premises after ten (10) days’ prior written notice to Lessee (except in
the case of an emergency, in which case no notice shall be required), perform
such obligations on Lessee’s behalf, and put the Premises in good order,
condition and repair, in accordance with Paragraph 13.2 below. 7.2 Lessor’s
Obligations. Subject to the provisions of Paragraphs 2.2 (Condition), 2.3
(Compliance with Covenants, Restrictions and Building Code), 4.2 common on Area
Operating Expenses), 6 (Use), 7.1 (Lessee’s Obligations), 9 (Damage or
Destruction) and 14 (Condemnation), Lessor, subject to reimbursement pursuant to
Paragraph 4.2, shall keep in good order, condition and repair the foundations,
exterior walls, structural condition of interior bearing walls, exterior roof,
fire sprinkler and/or standpipe and hose (if located in the Common Areas) or
other automatic fire extinguishing system including fire alarm and/or smoke
detection  MULTI-TENANT–GROSS Initials: © American Industrial Real Estate
Association 1993 —3—

[g90082loi004.gif]

 


 

 systems and equipment, fire hydrants, parking lots, walkways, parkways,
driveways, landscaping, fences, signs and utility systems serving the Common
Areas and all parts thereof, as well as providing the services for which there
is a Common Area Operating Expense pursuant to Paragraph 4.2. Lessor shall not
be obligated to paint the exterior or interior surfaces of exterior walls nor
shall Lessor be obligated to maintain, repair or replace windows, doors or plate
glass of the Premises. Lessee expressly waives the benefit of any statute now or
hereafter in effect which would otherwise afford Lessee the right to make
repairs at Lessor’s expense or to terminate this Lease because of Lessor’s
failure to keep the Building, Industrial Center or Common Areas in good order,
condition and repair. 7.3 Utility Installations, Trade Fixtures, Alterations.
(a) Definitions; Consent Required. The term “Utility Installations” is used in
this Lease to refer to all air lines, power panels, electrical distribution,
security, fire protection systems, communications systems, lighting fixtures,
heating, ventilating and air conditioning equipment, plumbing, and fencing in,
on or about the Premises. The term “Trade Fixtures” shall mean Lessee’s
machinery and equipment which can be removed without doing material damage to
the Premises. The term “Alterations” shall mean any modification of the
improvements on the Premises which are provided by Lessor under the terms of
this Lease, other than Utility Installations or Trade Fixtures. “Lessee-Owned
Alterations and/or Utility Installations” are defined as Alterations and/or
Utility Installations made by Lessee that are not yet owned by Lessor pursuant
to Paragraph 7.4(a). Lessee shall not make nor cause to be made any Alterations
or Utility Installations in, on, under or about the Premises without Lessor’s
prior written consent. Lessee may, however, make non-structural Utility
Installations to the interior of the Premises (excluding the roof) without
Lessor’s consent but upon notice to Lessor, so long as they are not visible from
the outside of the Premises, do not involve puncturing, relocating or removing
the roof or any existing walls, or changing or interfering with the fire
sprinkler or fire detection systems and the cumulative cost thereof during the
term of this Lease as extended does not exceed $2,500.00. (b) Consent. Any
Alterations or Utility Installations that Lessee shall desire to make and which
require the consent of the Lessor shall be presented to Lessor in written form
with detailed plans. All consents given by Lessor, whether by virtue of
Paragraph 7.3(a) or by subsequent specific consent, shall be deemed conditioned
upon: (i) Lessee’s acquiring all applicable permits required by governmental
authorities; (ii) the furnishing of copies of such permits together with a copy
of the plans and specifications for the Alteration or Utility Installation to
Lessor prior to commencement of the work thereon; and (iii) the compliance by
Lessee with all conditions of said permits in a prompt and expeditious manner.
Any Alterations or Utility Installations by Lessee during the term of this Lease
shall be done in a good and workmanlike manner, with good and sufficient
materials, and be in compliance with all Applicable Requirements. Lessee shall
promptly upon completion thereof furnish Lessor with as-built plans and
specifications therefor. Lessor may, (but without obligation to do so) condition
its consent to any requested Alteration or Utility Installation that costs
$2,500.00 or more upon Lessee’s providing Lessor with a lien and completion bond
in an amount equal to one and one-half times the estimated cost of such
Alteration or Utility Installation. (c) Lien Protection. Lessee shall pay when
due all claims for labor or materials furnished or alleged to have been
furnished to or for Lessee at or for use on the Premises, which claims are or
may be secured by any mechanic’s or materialmen’s lien against the Premises or
any interest therein. Lessee shall give Lessor not less than ten (10) days’
notice prior to the commencement of any work in, on, or about the Premises, and
Lessor shall have the right to post notices of non-responsibility in or on the
Premises as provided by law. If Lessee shall, in good faith, contest the
validity of any such lien, claim or demand, then Lessee shall, at its sole
expense, defend and protect itself, Lessor and the Premises against the same and
shall pay and satisfy any such adverse judgment that may be rendered thereon
before the enforcement thereof against the Lessor or the Premises. If Lessor
shall require, Lessee shall furnish to Lessor a surety bond satisfactory to
Lessor in an amount equal to one and one-half times the amount of such contested
lien claim or demand, indemnifying Lessor against liability for the same, as
required by law for the holding of the Premises free from the effect of such
lien or claim. In addition, Lessor may require Lessee to pay Lessor’s attorneys’
fees and costs in participating in such action if Lessor shall decide it is to
its best interest to do so. 7.4 Ownership, Removal, Surrender, and Restoration.
(a) Ownership. Subject to Lessor’s right to require their removal and to cause
Lessee to become the owner thereof as hereinafter provided in this Paragraph
7.4, all Alterations and Utility Installations made to the Premises by Lessee
shall be the property of and owned by Lessee, but considered a part of the
Premises. Lessor may, at any time and at its option, elect in writing to Lessee
to be the owner of all or any specified part of the Lessee-Owned Alterations and
Utility Installations. Unless otherwise instructed per Subparagraph 7.4(b)
hereof, all Lessee-Owned Alterations and Utility Installations shall, at the
expiration or earlier termination of this Lease, become the property of Lessor
and remain upon the Premises and be surrendered with the Premises by Lessee. (b)
Removal. Unless otherwise agreed in writing, Lessor may require that any or all
Lessee-Owned Alterations or Utility Installations be removed by the expiration
or earlier termination of this Lease, notwithstanding that their installation
may have been consented to by Lessor. Lessor may require the removal at any time
of all or any part of any Alterations or Utility Installations made without the
required consent of Lessor. (c) Surrender/Restoration. Lessee shall surrender
the Premises by the end of the last day of the Lease term or any earlier
termination date, clean and free of debris and in good operating order,
condition and state of repair, ordinary wear and tear excepted. Ordinary wear
and tear shall not include any damage or deterioration that would have been
prevented by good maintenance practice or by Lessee performing all of its
obligations under this Lease. Except as otherwise agreed or specified herein,
the Premises, as surrendered, shall include the Alterations and Utility
Installations. The obligation of Lessee shall include the repair of any damage
occasioned by the installation, maintenance or removal of Lessee’s Trade
Fixtures, furnishings, equipment, and Lessee-Owned Alterations and Utility
Installations, as well as the removal of any storage tank installed by or for
Lessee, and the removal, replacement, or remediation of any soil, material or
ground water contaminated by Lessee, all as may then be required by Applicable
Requirements and/or good practice. Lessee’s Trade Fixtures shall remain the
property of Lessee and shall be removed by Lessee subject to its obligation to
repair and restore the Premises per this Lease. 8. Insurance; Indemnity. 8.1
Payment of Premium Increases. (a) As used herein, the term “Insurance Cost
Increase” is defined as any increase in the actual cost of the insurance
applicable to the Building and required to be carried by Lessor pursuant to
Paragraphs 8.2(b), 8.3(a) and 8.3(b), (“Required Insurance”), over and above the
Base Premium, as hereinafter defined, calculated on an annual basis. “Insurance
Cost Increase” shall include, but not be limited to, requirements of the holder
of a mortgage or deed of trust covering the Premises, increased valuation of the
Premises, and/or a general premium rate increase. The term “Insurance Cost
Increase” shall not, however, include any premium increases resulting from the
nature of the occupancy of any other lessee of the Building. If the parties
insert a dollar amount in Paragraph 1.9, such amount shall be considered the
“Base Premium.” If a dollar amount has not been Inserted in Paragraph 1.9 and if
the Building has been previously occupied during the twelve (12) month period
immediately preceding the Commencement Date, the “Base Premium” shall be the
annual premium applicable to such twelve (12) month period. If the Building was
not fully occupied during such twelve (12) month period, the “Base Premium”
shall be the lowest annual premium reasonably obtainable for the Required
Insurance as of the Commencement Date, assuming the most nominal use possible of
the Building. In no event, however, shall Lessee be responsible for any portion
of the premium cost attributable to liability insurance coverage in excess of
$1,000,000 procured under Paragraph 8.2(b). (b) Lessee shall pay any Insurance
Cost increase to Lessor pursuant to Paragraph 4.2. Premiums for policy periods
commencing prior to, or extending beyond, the term of this Lease shall be
prorated to coincide with the corresponding Commencement Date or Expiration
Date. 8.2 Liability Insurance. (a) Carried by Lessee. Lessee shall obtain and
keep in force during the term of this Lease a Commercial General Liability
policy of insurance protecting Lessee, Lessor and any Lender(s) whose names have
been provided to Lessee in writing (as additional insureds) against claims for
bodily injury, personal injury and property damage based upon, involving or
arising out of the ownership, use, occupancy or maintenance of the Premises and
all areas appurtenant thereto. Such insurance shall be on an occurrence basis
providing single limit coverage in an amount not less than $1,000,000 per
occurrence with an “Additional Insured-Managers or Lessors of Premises”
endorsement and contain the “Amendment of the Pollution Exclusion” endorsement
for damage caused by heat, smoke or fumes from a hostile fire. The policy shall
not contain any intra-insured exclusions as between insured persons or
organizations, but shall include coverage for liability assumed under this Lease
as an “insured contract” for the performance of Lessee’s indemnity obligations
under this Lease. The limits of said insurance required by this Lease or as
carried by Lessee shall not, however, limit the liability of Lessee nor relieve
Lessee of any obligation hereunder. All insurance to be carried by Lessee shall
be primary to and not contributory with any similar insurance carried by Lessor,
whose insurance shall be considered excess insurance only. (b) Carried by
Lessor. Lessor shall also maintain liability insurance described in Paragraph
8.2(a) above, in addition to and not in lieu of, the insurance required to be
maintained by Lessee. Lessee shall not be named as an additional insured
therein. 8.3 Property Insurance-Building, Improvements and Rental Value. (a)
Building and Improvements. Lessor shall obtain and keep in force during the term
of this Lease a policy or policies in the name of Lessor, with loss payable to
Lessor and to any Lender(s), insuring against loss or damage to the Premises.
Such insurance shall be for full replacement cost, as the same shall exist from
time to time, or the amount required by any Lender(s), but in no event more than
the commercially reasonable and available insurable value thereof if, by reason
of the unique nature or age of the improvements involved, such latter amount is
less than full replacement cost. Lessee-Owned Alterations and Utility
Installations, Trade Fixtures and Lessee’s personal property shall be insured by
Lessee pursuant to Paragraph 8.4. If the coverage is available and commercially
appropriate, Lessor’s policy or policies shall insure against all risks of
direct physical loss or damage (except the perils of flood and/or earthquake
unless required by a Lender or included in the Base Premium), including coverage
for any additional costs resulting from debris removal and reasonable amounts of
coverage for the enforcement of any ordinance or law regulating the
reconstruction or replacement of any undamaged sections of the Building required
to be demolished or removed by reason of the enforcement of any building,
zoning, safety or land use laws as the result of a covered loss, but not
including plate glass insurance. Said policy or policies shall also contain an
agreed valuation provision in lieu of any co-insurance clause, waiver of
subrogation, and inflation guard protection causing an increase in the annual
property insurance coverage amount by a factor of not less than the adjusted
U.S. Department of Labor Consumer Price Index for All Urban Consumers for the
city nearest to where the Premises are located. (b) Rental Value. Lessor shall
also obtain and keep in force during the term of this Lease a policy or policies
in the name of Lessor, with loss payable to Lessor and any Lender(s), insuring
the loss of the full rental and other charges payable by all lessees of the
Building to Lessor for one year (including all Real Property Taxes, insurance
costs, all Common Area Operating Expenses and any scheduled rental increases).
Said insurance may provide that in the event the Lease is terminated by reason
of an insured loss, the period of indemnity for such coverage shall be extended
beyond the date of the completion of repairs or replacement of the Premises, to
provide for one full year’s loss of rental revenues from the date of any such
loss. Said insurance shall contain an agreed valuation , Provision in lieu of
any co-insurance clause, and the amount of coverage shall be adjusted annually
to reflect the projected rental income, Real Property Taxes, insurance premium
costs and other expenses, if any, otherwise payable, for the next 12-month
period. Common Area Operating Expenses shall include any deductible amount in
the event of such loss. (c) Adjacent Premises. Lessee shall pay for any increase
in the premiums for the property insurance of the Building and for the Common
Areas or other buildings in the Industrial Center if said increase is caused by
Lessee’s acts, omissions, use or occupancy of the Premises.  MULTI-TENANT–GROSS
Initials: © American Industrial Real Estate Association 1993 —4—

[g90082loi005.gif]

 


  (d) Lessee’s Improvements. Since Lessor is the Insuring Party, Lessor shall
not be required to insure Lessee-Owned Alterations and Utility Installations
unless the item in question has become the property of Lessor under the terms of
this Lease. 8.4 Lessee’s Property Insurance. Subject to the requirements of
Paragraph 8.5, Lessee at its cost shall either by separate policy or at Lessor’s
option, by endorsement to a policy already carried, maintain insurance coverage
on all of Lessee’s personal property. Trade Fixtures and Lessee-Owned
Alterations and Utility Installations in, on, or about the Premises similar in
coverage to that carried by Lessor as the Insuring Party under Paragraph 8.3(a).
Such Insurance shall be full replacement cost coverage with a deductible not to
exceed $1,000 per occurrence. The proceeds from any such insurance shall be used
by Lessee for the replacement of personal property and the restoration of Trade
Fixtures and Lessee-Owned Alterations and Utility Installations. Upon request
from Lessor, Lessee shall provide Lessor with written evidence that such
insurance is in force. 8.5 Insurance Policies. Insurance required hereunder
shall be in companies duly licensed to transact business in the state where the
Premises are located, and maintaining during the policy term a “General
Policyholders Rating” of at least B+, V, or such other rating as may be required
by a Lender, as set forth in the most current issue of “Best’s Insurance Guide.”
Lessee shall not do or permit to be done anything which shall invalidate the
insurance policies referred to in this Paragraph 8. Lessee shall cause to be
delivered to Lessor, within seven (7) days after the earlier of the Early
Possession Date or the Commencement Date, certified copies of, or certificates
evidencing the existence and amounts of, the insurance required under Paragraph
8.2(a) and 8.4. No such policy shall be cancelable or subject to modification
except after thirty (30) days’ prior written notice to Lessor. Lessee shall at
least thirty (30) days prior to the expiration of such policies, furnish Lessor
with evidence of renewals or “insurance binders” evidencing renewal thereof, or
Lessor may order such insurance and charge the cost thereof to Lessee, which
amount shall be payable by Lessee to Lessor upon demand. 8.6 Waiver of
Subrogation. Without affecting any other rights or remedies, Lessee and Lessor
each hereby release and relieve the other, and waive their entire right to
recover damages (whether in contract or in tort) against the other, for loss or
damage to their property arising out of or incident to the perils required to be
insured against under Paragraph 8. The effect of such releases and waivers of
the right to recover damages shall not be limited by the amount of insurance
carried or required, or by any deductibles applicable thereto. Lessor and Lessee
agree to have their respective insurance companies issuing property damage
insurance waive any right to subrogation that such companies may have against
Lessor or Lessee, as the case may be, so long as the insurance is not
invalidated thereby. 8.7 Indemnity. Except for Lessor’s negligence and/or breach
of express warranties, Lessee shall indemnify, protect, defend and hold harmless
the Premises, Lessor and its agents, Lessor’s master or ground lessor, partners
and Lenders, from and against any and all claims, loss of rents and/or damages,
costs, liens, judgments, penalties, loss of permits, attorneys’ and consultants’
fees, expenses and/or liabilities arising out of, involving, or in connection
with, the occupancy of the Premises by Lessee, the conduct of Lessee’s business,
any act, omission or neglect of Lessee, its agents, contractors, employees or
invitees, and out of any Default or Breach by Lessee in the performance in a
timely manner of any obligation on Lessee’s part to be performed under this
Lease. The foregoing shall include, but not be limited to, the defense or
pursuit of any claim or any action or proceeding involved therein, and whether
or not (in the case of claims made against Lessor) litigated and/or reduced to
judgment. In case any action or proceeding be brought against Lessor by reason
of any of the foregoing matters, Lessee upon notice from Lessor shall defend the
same at Lessee’s expense by counsel reasonably satisfactory to Lessor and Lessor
shall cooperate with Lessee in such defense. Lessor need not have first paid any
such claim in order to be so indemnified. 8.8 Exemption of Lessor from
Liability. Lessor shall not be liable for injury or damage to the person or
goods, wares, merchandise or other property of Lessee, Lessee’s employees,
contractors, invitees, customers, or any other person in or about the Premises,
whether such damage or injury is caused by or results from fire, steam,
electricity, gas, water or rain, or from the breakage, leakage, obstruction or
other defects of pipes, fire sprinklers, wires, appliances, plumbing, air
conditioning or lighting fixtures, or from any other cause, whether said injury
or damage results from conditions arising upon the Premises or upon other
portions of the Building of which the Premises are a part, from other sources or
places, and regardless of whether the cause of such damage or injury or the
means of repairing the same is accessible or not. Lessor shall not be liable for
any damages arising from any act or neglect of any other lessee of Lessor nor
from the failure by Lessor to enforce the provisions of any other lease in the
Industrial Center. Notwithstanding Lessor’s negligence or breach of this Lease,
Lessor shall under no circumstances be liable for injury to Lessee’s business or
for any loss of income or profit therefrom. 9. Damage or Destruction. 9.1
Definitions. (a) “Premises Partial Damage” shall mean damage or destruction to
the Premises, other than Lessee-Owned Alterations and Utility Installations, the
repair cost of which damage or destruction is less than fifty percent (50%) of
the then Replacement Cost (as defined in Paragraph 9.1(d)) of the Premises
(excluding Lessee-Owned Alterations and Utility Installations and Trade
Fixtures) immediately prior to such damage or destruction. (b) “Premises Total
Destruction” shall mean damage or destruction to the Premises, other than
Lessee-Owned Alterations and Utility Installations, the repair cost of which
damage or destruction is fifty percent (50%) or more of the then Replacement
Cost of the Premises (excluding Lessee-Owned Alterations and Utility
installations and Trade Fixtures) immediately prior to such damage or
destruction. In addition, damage or destruction to the Building, other than
Lessee-Owned Alterations and Utility Installations and Trade Fixtures of any
lessees of the Building, the cost of which damage or destruction is fifty
percent (50%) or more of the then Replacement Cost (excluding Lessee-Owned
Alterations and Utility Installations and Trade Fixtures of any lessees of the
Building) of the Building shall, at the option of Lessor, be deemed to be
Premises Total Destruction. (c) “Insured Loss” shall mean damage or destruction
to the Premises, other than Lessee-Owned Alterations and Utility Installations
and Trade Fixtures, which was caused by an event required to be covered by the
insurance described in Paragraph 8.3(a) irrespective of any deductible amounts
or coverage limits involved. (d) “Replacement Cost” shall mean the cost to
repair or rebuild the improvements owned by Lessor at the time of the occurrence
to their condition existing immediately prior thereto, including demolition,
debris removal and upgrading required by the operation of applicable building
codes, ordinances or laws, and without deduction for depreciation. (e)
“Hazardous Substance Condition” shall mean the occurrence or discovery of a
condition involving the presence of, or a contamination by, a Hazardous
Substance as defined in Paragraph 6.2(a), in, on, or under the Premises. 9.2
Premises Partial Damage—Insured Loss. If Premises Partial Damage that is an
Insured Loss occurs, then Lessor shall, at Lessor’s expense, repair such damage
(but not Lessee’s Trade Fixtures or Lessee-Owned Alterations and Utility
Installations) as soon as reasonably possible and this Lease shall continue in
full force and effect. In the event, however, that there is a shortage of
insurance proceeds and such shortage is due to the fact that, by reason of the
unique nature of the improvements in the Premises, full replacement cost
insurance coverage was not commercially reasonable and available, Lessor shall
have no obligation to pay for the shortage in insurance proceeds or to fully
restore the unique aspects of the Premises unless Lessee provides Lessor with
the funds to cover same, or adequate assurance thereof, within ten (10) days
following receipt of written notice of such shortage and request therefor. If
Lessor receives said funds or adequate assurance thereof within said ten (10)
day period, Lessor shall complete them as soon as reasonably possible and this
Lease shall remain in full force and effect. If Lessor does not receive such
funds or assurance within said period, Lessor may nevertheless elect by written
notice to Lessee within ten (10) days thereafter to make such restoration and
repair as is commercially reasonable with Lessor paying any shortage in
proceeds, in which case this Lease shall remain in full force and effect. If
Lessor does not receive such funds or assurance within such ten (10) day period,
and if Lessor does not so elect to restore and repair, then this Lease shall
terminate sixty (60) days following the occurrence of the damage or destruction.
Unless otherwise agreed, Lessee shall in no event have any right to
reimbursement from Lessor for any funds contributed by Lessee to repair any such
damage or destruction. Premises Partial Damage due to flood or earthquake shall
be subject to Paragraph 9.3 rather than Paragraph 9.2, notwithstanding that
there may be some insurance coverage, but the net proceeds of any such insurance
shall be made available for the repairs if made by either Party. 9.3 Partial
Damage—Uninsured Loss. If Premises Partial Damage that is not an Insured Loss
occurs, unless caused by a negligent or willful act of Lessee (in which event
Lessee shall make the repairs at Lessee’s expense and this Lease shall continue
in full force and effect), Lessor may at Lessor’s option, either (i) repair such
damage as soon as reasonably possible at Lessor’s expense, in which event this
Lease shall continue in full force and effect, or (ii) give written notice to
Lessee within thirty (30) days after receipt by Lessor of knowledge of the
occurrence of such damage of Lessor’s desire to terminate this Lease as of the
date sixty (60) days following the date of such notice. In the event Lessor
elects to give such notice of Lessor’s intention to terminate this Lease, Lessee
shall have the right within ten (10) days after the receipt of such notice to
give written notice to Lessor of Lessee’s commitment to pay for the repair of
such damage totally at Lessee’s expense and without reimbursement from Lessor.
Lessee shall provide Lessor with the required funds or satisfactory assurance
thereof within thirty (30) days following such commitment from Lessee. In such
event this Lease shall continue in full force and effect, and Lessor shall
proceed to make such repairs as soon as reasonably possible after the required
funds are available. If Lessee does not give such notice and provide the funds
or assurance thereof within the times specified above, this Lease shall
terminate as of the date specified in Lessor’s notice of termination. 9.4 Total
Destruction. Notwithstanding any other provision hereof, if Premises Total
Destruction occurs (including any destruction required by any authorized public
authority), this Lease shall terminate sixty (60) days following the date of
such Premises Total Destruction, whether or not the damage or destruction is an
Insured Loss or was caused by a negligent or willful act of Lessee. In the
event, however, that the damage or destruction was caused by Lessee, Lessor
shall have the right to recover Lessor’s damages from Lessee except as released
and waived in Paragraph 9.7. 9.5 Damage Near End of Term. If at any time during
the last six (6) months of the term of this Lease there is damage for which the
cost to repair exceeds one month’s Base Rent, whether or not an Insured Loss,
Lessor may, at Lessor’s option, terminate this Lease effective sixty (60) days
following the date of occurrence of such damage by giving written notice to
Lessee of Lessor’s election to do so within thirty (30) days after the date of
occurrence of such damage. Provided, however, if Lessee at that time has an
exercisable option to extend this Lease or to purchase the Premises, then Lessee
may preserve this Lease by (a) exercising such option, and (b) providing Lessor
with any shortage in insurance proceeds (or adequate assurance thereof) needed
to make the repairs on or before the earlier of (i) the date which is ten (10)
days after Lessee’s receipt of Lessor’s written notice purporting to terminate
this Lease, or (ii) the day prior to the date upon which such option expires. If
Lessee duly exercises such option during such period and provides Lessor with
funds (or adequate assurance thereof) to cover any shortage in insurance
proceeds, Lessor shall, at Lessor’s expense repair such damage as soon as
reasonably possible and this Lease shall continue in full force and effect. If
Lessee fails to exercise such option and provide such funds or assurance during
such period, then this Lease shall terminate as of the date set forth in the
first sentence of this Paragraph 9.5. 9.6 Abatement of Rent; Lessee’s Remedies.
(a) In the event of (i) Premises Partial Damage or (ii) Hazardous Substance
Condition for which Lessee is not legally responsible, the Base Rent, Common
Area Operating Expenses and other charges, if any, payable by Lessee hereunder
for the period during which such damage or condition, its repair, remediation or
restoration continues, shall be abated in proportion to the degree to which
Lessee’s use of the Premises is impaired, but not in excess of proceeds from
insurance required to be carried under Paragraph 8.3(b). Except for abatement of
Base Rent, Common Area Operating Expenses and other charges, if any, as
aforesaid, all other obligations of Lessee hereunder shall be performed by
Lessee, and Lessee shall have no claim against Lessor for any damage suffered by
reason of any such damage, destruction, repair, remediation or restoration. 
MULTI-TENANT—GROSS Initials: © American Industrial Real Estate Association 1993
—5—

[g90082loi006.gif]

 


(b) If Lessor shall be obligated to repair or restore the Premises under the
provisions of this Paragraph 9 and shall not commence, in a substantial and
meaningful way, the repair or restoration of the Premises within ninety (90)
days after such obligation shall accrue, Lessee may, at any time prior to the
commencement of such repair or restoration, give written notice to Lessor and to
any Lenders of which Lessee has actual notice of Lessee’s election to terminate
this Lease on a date not less than sixty (60) days following the giving of such
notice. If Lessee gives such notice to Lessor and such Lenders and such repair
or restoration is not commenced within thirty (30) days after receipt of such
notice, this Lease shall terminate as of the date specified in said notice. If
Lessor or a Lender commences the repair or restoration of the Premises within
thirty (30) days after the receipt of such notice, this Lease shall continue in
full force and effect “Commence” as used in this Paragraph 9.6 shall mean either
the unconditional authorization of the preparation of the required plans, or the
beginning of the actual work on the Premises, whichever occurs first. 9.7
Hazardous Substance Conditions. If a Hazardous Substance Condition occurs,
unless Lessee is legally responsible therefor (in which case Lessee shall make
the investigation and remediation thereof required by Applicable Requirements
and this Lease shall continue in full force and effect, but subject to Lessor’s
rights under Paragraph 6.2(c) and Paragraph 13), Lessor may at Lessor’s option
either (i) investigate and remediate such Hazardous Substance Condition, if
required, as soon as reasonably possible at Lessor’s expense, in which event
this Lease shall continue in full force and effect, or (ii) if the estimated
cost to investigate and remediate such condition exceeds twelve (12) times the
then monthly Base Rent or $100,000 whichever is greater, give written notice to
Lessee within thirty (30) days after receipt by Lessor of knowledge of the
occurrence of such Hazardous Substance Condition of Lessor’s desire to terminate
this Lease as of the date sixty (60) days following the date of such notice. In
the event Lessor elects to give such notice of Lessor’s intention to terminate
this Lease. Lessee shall have the right within ten (10) days after the receipt
of such notice to give written notice to Lessor of Lessee’s commitment to pay
for the excess costs of (a) investigation and remediation of such Hazardous
Substance Condition to the extent required by Applicable Requirements, over (b)
an amount equal to twelve (12) times the then monthly Base Rent or $100,000,
whichever is greater. Lessee shall provide Lessor with the funds required of
Lessee or satisfactory assurance thereof within thirty (30) days following said
commitment by Lessee. In such event this Lease shall continue in full force and
effect, and Lessor shall proceed to make such investigation and remediation as
soon as reasonably possible after the required funds are available. If Lessee
does not give such notice and provide the required funds or assurance thereof
within the time period specified above, this Lease shall terminate as of the
date specified in Lessor’s notice of termination. 9.8 Termination—Advance
Payments. Upon termination of this Lease pursuant to this Paragraph 9, Lessor
shall return to Lessee any advance payment made by Lessee to Lessor and so much
of Lessee’s Security Deposit as has not been, or is not then required to be,
used by Lessor under the terms of this Lease. 9.9 Waiver of Statutes. Lessor and
Lessee agree that the terms of this Lease shall govern the effect of any damage
to or destruction of the Premises and the Building with respect to the
termination of this Lease and hereby waive the provisions of any present or
future statute to the extent it is inconsistent herewith. 10. Real Property
Taxes. 10.1 Payment of Taxes. Lessor shall pay the Real Property Taxes, as
defined in Paragraph 10.2(a), applicable to the Industrial Center, and except as
otherwise provided in Paragraph 10.3, any increases in such amounts over the
Base Real Property Taxes shall be included in the calculation of Common Area
Operating Expenses in accordance with the provisions of Paragraph 4.2. 10.2 Real
Property Tax Definitions. (a) As used herein, the term “Real Property Taxes”
shall include any form of real estate tax or assessment, general, special,
ordinary or extraordinary, and any license fee, commercial rental tax,
improvement bond or bonds, levy or tax (other than inheritance, personal income
or estate taxes) imposed upon the Industrial Center by any authority having the
direct or indirect power to tax, including any city, state or federal
government, or any school, agricultural, sanitary, fire, street, drainage, or
other improvement district thereof, levied against any legal or equitable
interest of Lessor in the Industrial Center or any portion thereof, Lessor’s
right to rent or other income therefrom, and/or Lessor’s business of leasing the
Premises. The term “Real Property Taxes” shall also include any tax, fee, levy,
assessment or charge, or any increase therein, imposed by reason-of events
occurring, or changes in Applicable Law taking effect, during the term of this
Lease, including but not limited to a change in the ownership of the Industrial
Center or in the improvements thereon, the execution of this Lease, or any
modification, amendment or transfer thereof, and whether or not contemplated by
the Parties. (b) As used herein, the term “Base Real Property Taxes” shall be
the amount of Real Property Taxes, which are assessed against the Premises,
Building or Common Areas in the calendar year during which the Lease is
executed. In calculating Real Property Taxes for any calendar year, the Real
Property Taxes for any real estate tax year shall be included in the calculation
of Real Property Taxes for such calendar year based upon the number of days
which such calendar year and tax year have in common. 10.3 Additional
Improvements. Common Area Operating Expenses shall not include Real Property
Taxes specified in the tax assessor’s records and work sheets as being caused by
additional improvements placed upon the Industrial Center by other lessees or by
Lessor for the exclusive enjoyment of such other lessees. Notwithstanding
Paragraph 10.1 hereof, Lessee shall, however, pay to Lessor at the time Common
Area Operating Expenses are payable under Paragraph 4.2, the entirety of any
increase in Real Property Taxes if assessed solely by reason of Alterations,
Trade Fixtures or Utility Installations placed upon the Premises by Lessee or at
Lessee’s request. 10.4 Joint Assessment. If the Building is not separately
assessed. Real Property Taxes allocated to the Building shall be an equitable
proportion of the Real Property Taxes for all of the land and improvements
included within the tax parcel assessed, such proportion to be determined by
Lessor from the respective valuations assigned in the assessor’s work sheets or
such other information as may be reasonably available. Lessor’s reasonable
determination thereof, in good faith, shall be conclusive. 10.5 Lessee’s
Property Taxes. Lessee shall pay prior to delinquency all taxes assessed against
and levied upon Lessee-Owned Alterations and Utility Installations, Trade
Fixtures, furnishings, equipment and all personal property of Lessee contained
in the Premises or stored within the Industrial Center. When possible, Lessee
shall cause its Lessee-Owned Alterations and Utility Installations, Trade
Fixtures, furnishings, equipment and all other personal property to be assessed
and billed separately from the real property of Lessor. If any of Lessee’s said
property shall be assessed with Lessor’s real property, Lessee shall pay Lessor
the taxes attributable to Lessee’s property within ten (10) days after receipt
of a written statement setting forth the taxes applicable to Lessee’s property.
11. Utilities. Lessee shall pay directly for all utilities and services supplied
to the Premises, including but not limited to electricity, telephone, security,
gas and cleaning of the Premises, together with any taxes thereon. If any such
utilities or services are not separately metered to the Premises or separately
billed to the Premises. Lessee shall pay to Lessor a reasonable proportion to be
determined by Lessor of all such charges jointly metered or billed with other
premises in the Building, in the manner and within the time periods set forth in
Paragraph 4.2(d). 12. Assignment and Subletting. 12.1 Lessor’s Consent Required.
(a) Lessee shall not voluntarily or by operation of law assign, transfer,
mortgage or otherwise transfer or encumber (collectively, “assign”) or sublet
all or any part of Lessee’s interest in this Lease or in the Premises without
Lessor’s prior written consent given under and subject to the terms of Paragraph
36. (b) A change in the control of Lessee shall constitute an assignment
requiring Lessor’s consent. The transfer, on a cumulative basis, of twenty-five
percent (25%) or more of the voting control of Lessee shall constitute a change
in control for this purpose. (c) The involvement of Lessee or its assets in any
transaction, or series of transactions (by way of merger, sale, acquisition,
financing, refinancing, transfer, leveraged buy-out or otherwise), whether or
not a formal assignment or hypothecation of this Lease or Lessee’s assets
occurs, which results or will result in a reduction of the Net Worth of Lessee,
as hereinafter defined, by an amount equal to or greater than twenty-five
percent (25%) of such Net Worth of Lessee as it was represented to Lessor at the
time of full execution and delivery of this Lease or at the time of the most
recent assignment to which Lessor has consented, or as it exists immediately
prior to said transaction or transactions constituting such reduction, at
whichever time said Net Worth of Lessee was or is greater, shall be considered
an assignment of this Lease by Lessee to which Lessor may reasonably withhold
its consent. “Net Worth of Lessee” for purposes of this Lease shall be the net
worth of Lessee (excluding any Guarantors) established under generally accepted
accounting principles consistently applied. (d) An assignment or subletting of
Lessee’s interest in this Lease without Lessor’s specific prior written consent
shall, at Lessor’s option, be a Default curable after notice per Paragraph 13.1,
or a non-curable Breach without the necessity of any notice and grace period. If
Lessor elects to treat such unconsented to assignment or subletting as a
non-curable Breach, Lessor shall have the right to either: (i) terminate this
Lease, or (ii) upon thirty (30) days’ written notice (“Lessor’s Notice”),
increase the monthly Base Rent for the Premises to the greater of the then lair
market rental value of the Premises, as reasonably determined by Lessor, or one
hundred ten percent (110%) of the Base Rent then in effect. Pending
determination of the new fair market rental value, If disputed by Lessee, Lessee
shall pay the amount set forth in Lessor’s Notice, with any overpayment credited
against the next Installment(s) of Base Rent coming due, and any underpayment
for the period retroactively to the effective date of the adjustment being due
and payable immediately upon the determination thereof. Further, in the event of
such Breach and rental adjustment, (i) the purchase price of any option to
purchase the Premises held by Lessee shall be subject to similar adjustment to
the then fair market value as reasonably determined by Lessor (without the Lease
being considered an encumbrance or any deduction for depreciation or
obsolescence, and considering the Premises at its highest and best use and in
good condition) or one hundred ten percent (110%) of the price previously in
effect, (ii) any index-oriented rental or price adjustment formulas contained in
this Lease shall be adjusted to require that the base index be determined with
reference to the index applicable to the time of such adjustment, and (iii) any
fixed rental adjustments scheduled during the remainder of the Lease term shall
be increased in the same ratio as the new rental bears to the Base Rent in
effect immediately prior to the adjustment specified in Lessor’s Notice. (e)
Lessee’s remedy for any breach of this Paragraph 12.1 by Lessor shall be limited
to compensatory damages and/or injunctive relief. 12.2 Terms and Conditions
Applicable to Assignment and Subletting. (a) Regardless of Lessor’s consent, any
assignment or subletting shall not (i) be effective without the express written
assumption by such assignee or sublessee of the obligations of Lessee under this
Lease, (ii) release Lessee of any obligations hereunder, nor (iii) alter the
primary liability of Lessee for the payment of Base Rent and other sums due
Lessor hereunder or for the performance of any other obligations to be performed
by Lessee under this Lease. (b) Lessor may accept any rent or performance of
Lessee’s obligations from any person other than Lessee pending approval or
disapproval of an assignment. Neither a delay in the approval or disapproval of
such assignment nor the acceptance of any rent for performance shall constitute
a waiver or estoppel of Lessor’s right to exercise its remedies for the Default
or Breach by Lessee of any of the terms, covenants or conditions of this Lease.
(c) The consent of Lessor to any assignment or subletting shall not constitute
consent to any subsequent assignment or subletting by Lessee or to any
subsequent or successive assignment or subletting by the assignee or sublessee.
However, Lessor may consent to subsequent subletting and assignments of the
sublease or any amendments or modifications thereto without notifying Lessee or
anyone else liable under this Lease or the sublease and without obtaining their
consent, and such action shall not relieve such persons from liability under
this Lease or the sublease.  MULTI-TENANT–GROSS Initials: © American Industrial
Real Estate Association 1993 —6—

 

 

[g90082loi007.gif]

 


 (d) In the event of any Default or Breach of Lessee’s obligation under this
Lease, Lessor may proceed directly against Lessee, any Guarantors or anyone else
responsible for the performance of the Lessee’s obligations under this Lease,
including any sublessee, without first exhausting Lessor’s remedies against any
other person or entity responsible therefor to Lessor, or any security held by
Lessor. (e) Each request for consent to an assignment or subletting shall be in
writing, accompanied by information relevant to Lessor’s determination as to the
financial and operational responsibility and appropriateness of the proposed
assignee or sublessee, including but not limited to the intended use and/or
required modification of the Premises, if any, together with a non-refundable
deposit of $1,000 or ten percent (10%) of the monthly Base Rent applicable to
the portion of the Premises which is the subject of the proposed assignment or
sublease, whichever is greater, as reasonable consideration for Lessor’s
considering and processing the request for consent. Lessee agrees to provide
Lessor with such other or additional information and/or documentation as may be
reasonably requested by Lessor. (f) Any assignee of, or sublessee under, this
Lease shall, by reason of accepting such assignment or entering into such
sublease, be deemed, for the benefit of Lessor, to have assumed and agreed to
conform and comply with each and every term, covenant, condition and obligation
herein to be observed or performed by Lessee during the term of said assignment
or sublease, other than such obligations as are contrary to or inconsistent with
provisions of an assignment or sublease to which Lessor has specifically
consented in writing. (g) The occurrence of a transaction described in Paragraph
12.2(c) shall give Lessor the right (but not the obligation) to require that the
Security Deposit be increased by an amount equal to six (6) times the then
monthly Base Rent, and Lessor may make the actual receipt by Lessor of the
Security Deposit increase a condition to Lessor’s consent to such transaction.
(h) Lessor, as a condition to giving its consent to any assignment or
subletting, may require that the amount and adjustment schedule of the rent
payable under this Lease be adjusted to what is then the market value and/or
adjustment schedule for property similar to the Premises as then constituted, as
determined by Lessor. 12.3 Additional Terms and Conditions Applicable to
Subletting. The following terms and conditions shall apply to any subletting by
Lessee of all or any part of the Premises and shall be deemed included in all
subleases under this Lease whether or not expressly incorporated therein: (a)
Lessee hereby assigns and transfers to Lessor all of Lessee’s interest in all
rentals and income arising from any sublease of all or a portion of the Premises
heretofore or hereafter made by Lessee, and Lessor may collect such rent and
income and apply same toward Lessee’s obligations under this Lease; provided,
however, that until a Breach (as defined in Paragraph 13.1) shall occur in the
performance of Lessee’s obligations under this Lease, Lessee may, except as
otherwise provided in this Lease, receive, collect and enjoy the rents accruing
under such sublease. Lessor shall not, by reason of the foregoing provision or
any other assignment of such sublease to Lessor, nor by reason of the collection
of the rents from a sublessee, be deemed liable to the sublessee for any failure
of Lessee to perform and comply with any of Lessee’s obligations to such
sublessee under such Sublease. Lessee hereby irrevocably authorizes and directs
any such sublessee, upon receipt of a written notice from Lessor stating that a
Breach exists in the performance of Lessee’s obligations under this Lease, to
pay to Lessor the rents and other charges due and to become due under the
sublease. Sublessee shall rely upon any such statement and request from Lessor
and shall pay such rents and other charges to Lessor without any obligation or
right to inquire as to whether such Breach exists and notwithstanding any notice
from or claim from Lessee to the contrary. Lessee shall have no right or claim
against such sublessee, or, until the Breach has been cured, against Lessor, for
any such rents and other charges so paid by said sublessee to Lessor. (b) In the
event of a Breach by Lessee in the performance of its obligations under this
Lease. Lessor, at its option and without any obligation to do so, may require
any sublessee to attorn to Lessor, in which event Lessor shall undertake the
obligations of the sublease under such sublease from the time of the exercise of
said option to the expiration of such sublease; provided, however, Lessor shall
not be liable for any prepaid rents or security deposit paid by such sublessee
to such sublessor or for any other prior defaults or breaches of such sublessor
under such sublease. (c) Any matter or thing requiring the consent of the
sublessor under a sublease shall also require the consent of Lessor herein. (d)
No sublessee under a sublease approved by Lessor shall further assign or sublet
all or any part of the Premises without Lessor’s prior written consent. (e)
Lessor shall deliver a copy of any notice of Default or Breach by Lessee to the
sublessee, who shall have the right to cure the Default of Lessee within the
grace period, if any, specified in such notice. The sublessee shall have a right
of reimbursement and offset from and against Lessee for any such Defaults cured
by the sublessee. 13. Default; Breach; Remedies. 13.1 Default; Breach. Lessor
and Lessee agree that if an attorney is consulted by Lessor in connection with a
Lessee Default or Breach (as hereinafter defined), $350.00 is a reasonable
minimum sum per such occurrence for legal services and costs in the preparation
and service of a notice of Default, and that Lessor may include the cost of such
services and costs in said notice as rent due and payable to cure said default.
A “Default” by Lessee is defined as a failure by Lessee to observe, comply with
or perform any of the terms, covenants, conditions or rules applicable to Lessee
under this Lease. A “Breach” by Lessee is defined as the occurrence of any one
or more of the following Defaults, and, where a grace period for cure after
notice is specified herein, the failure by Lessee to cure such Default prior to
the expiration of the applicable grace period, and shall entitle Lessor to
pursue the remedies set forth in Paragraphs 13.2 and/or 13.3: (a) The vacating
of the Premises without the intention to reoccupy same, or the abandonment of
the Premises. (b) Except as expressly otherwise provided in this Lease, the
failure by Lessee to make any payment of Base Rent, Lessee’s Share of Common
Area Operating Expenses, or any other monetary payment required to be made by
Lessee hereunder as and when due, the failure by Lessee to provide Lessor with
reasonable evidence of insurance or surety bond required under this Lease, or
the failure of Lessee to fulfill any obligation under this Lease which endangers
or threatens life or property, where such failure continues for a period of
three (3) days following written notice thereof by or on behalf of Lessor to
Lessee. (c) Except as expressly otherwise provided in this Lease, the failure by
Lessee to provide Lessor with reasonable written evidence (in duly executed
original form, if applicable) of (i) compliance with Applicable Requirements per
Paragraph 6.3, (ii) the inspection, maintenance and service contracts required
under Paragraph 7.1(b), (iii) the rescission of an unauthorized assignment or
subletting per Paragraph 12.1, (iv) a Tenancy Statement per Paragraphs 16 or 37,
(v) the subordination or non-subordination of this Lease per Paragraph 30, (vi)
the guaranty of the performance of Lessee’s obligations under this Lease if
required under Paragraphs 1.11 and 37, (vii) the execution of any document
requested under Paragraph 42 (easements), or (viii) any other documentation or
information which Lessor may reasonably require of Lessee under the terms of
this lease, where any such failure continues for a period of ten (10) days
following written notice by or on behalf of Lessor to Lessee. (d) A Default by
Lessee as to the terms, covenants, conditions or provisions of this Lease, or of
the rules adopted under Paragraph 40 hereof that are to be observed, complied
with or performed by Lessee, other than those described in Subparagraphs
13.1(a), (b) or (c), above, where such Default continues for a period of thirty
(30) days after written notice thereof by or on behalf of Lessor to Lessee;
provided, however, that if the nature of Lessee’s Default is such that more than
thirty (30) days are reasonably required for its cure, then it shall not be
deemed to be a Breach of this Lease by Lessee if Lessee commences such cure
within said thirty (30) day period and thereafter diligently prosecutes such
cure to completion. (e) The occurrence of any of the following events: (i) the
making by Lessee of any general arrangement or assignment for the benefit of
creditors; (ii) Lessee’s becoming a “debtor” as defined in 11 U.S. Code Section
101 or any successor statute thereto (unless, in the case of a petition filed
against Lessee, the same is dismissed within sixty (60) days); (iii) the
appointment of a trustee or receiver to take possession of substantially all of
Lessee’s assets located at the Premises or of Lessee’s interest in this Lease,
where possession is not restored to Lessee within thirty (30) days; or (iv) the
attachment, execution or other judicial seizure of substantially all of Lessee’s
assets located at the Premises or of Lessee’s interest in this Lease, where such
seizure is not discharged within thirty (30) days; provided, however, in the
event that any provision of this Subparagraph 13.1(e) is contrary to any
applicable law, such provision shall be of no force or effect, and shall not
affect the validity of the remaining provisions. (f) The discovery by Lessor
that any financial statement of Lessee or of any Guarantor, given to Lessor by
Lessee or any Guarantor, was materially false. (g) If the performance of
Lessee’s obligations under this Lease is guaranteed: (i) the death of a
Guarantor, (ii) the termination of a Guarantor’s liability with respect to this
Lease other than in accordance with the terms of such guaranty, (iii) a
Guarantor’s becoming insolvent or the subject of a bankruptcy filing, (iv) a
Guarantor’s refusal to honor the guaranty, or (v) a Guarantor’s breach of its
guaranty obligation on an anticipatory breach basis, and Lessee’s failure,
within sixty (60) days following written notice by or on behalf of Lessor to
Lessee of any such event, to provide Lessor with written alternative assurances
of security, which, when coupled with the then existing resources of Lessee,
equals or exceeds the combined financial resources of Lessee and the Guarantors
that existed at the time of execution of this Lease. 13.2 Remedies. If Lessee
fails to perform any affirmative duty or obligation of Lessee under this Lease,
within ten (10) days after written notice to Lessee (or in case of an emergency,
without notice), Lessor may at its option (but without obligation to do so),
perform such duty or obligation on Lessee’s behalf, including but not limited to
the obtaining of reasonably required bonds, insurance policies, or governmental
licenses, permits or approvals. The costs and expenses of any such performance
by Lessor shall be due and payable by Lessee to Lessor upon invoice therefor. If
any check given to Lessor by Lessee shall not be honored by the bank upon which
it is drawn, Lessor, at its own option, may require all future payments to be
made under this Lease by Lessee to be made only by cashier’s check. In the event
of a Breach of this Lease by Lessee (as defined in Paragraph 13.1), with or
without further notice or demand, and without limiting Lessor in the exercise of
any right or remedy which Lessor may have by reason of such Breach, Lessor may:
(a) Terminate Lessee’s right to possession of the Premises by any lawful means,
in which case this Lease and the term hereof shall terminate and Lessee shall
immediately surrender possession of the Premises to Lessor. In such event Lessor
shall be entitled to recover from Lessee: (i) the worth at the time of award of
the unpaid rent which had been earned at the time of termination; (ii) the worth
at the time of award of the amount by which the unpaid rent which would have
been earned after termination until the time of award exceeds the amount of such
rental loss that the Lessee proves could have been reasonably avoided; (iii) the
worth at the time of award of the amount by which the unpaid rent for the
balance of the term after the time of award exceeds the amount of such rental
loss that the Lessee proves could be reasonably avoided; and (iv) any other
amount necessary to compensate Lessor for all the detriment proximately caused
by the Lessee’s failure to perform its obligations under this Lease or which in
the ordinary course of things would be likely to result therefrom, including but
not limited to the cost of recovering possession of the Premises, expenses of
reletting, including necessary renovation and alteration of the Premises,
reasonable attorney’s fees, and that portion of any leasing commission paid by
Lessor in connection with this Lease applicable to the unexpired term of this
Lease. The worth at the time of award of the amount referred to in provision
(iii) of the immediately preceding sentence shall be computed by discounting
such amount at the discount rate of the Federal Reserve Bank of San Francisco or
the Federal Reserve Bank District in which the Premises are located at the time
of award plus one percent (1%). Efforts by Lessor to mitigate damages caused by
Lessee’s Default or Breach of this Lease shall not waive Lessor’s right to
recover damages under this Paragraph 13.2. If termination of this Lease is
obtained through the provisional remedy of unlawful detainer, Lessor shall have
the right to recover in such proceeding  MULTI-TENANT–GROSS Initials: © American
Industrial Real Estate Association 1993 —7—

[g90082loi008.gif]

 


ceeding the unpaid rent and damages as are recoverable therein, or Lessor may
reserve the right to recover all or any part thereof in a separate suit for such
rent and/or damages. If a notice and grace period required under Subparagraph
13.1(b), (c) or (d) was not previously given, a notice to pay rent or quit, or
to perform or quit, as the case may be, given to Lessee under any statute
authorizing the forfeiture of leases for unlawful detainer shall also constitute
the applicable notice for grace period purposes required by Subparagraph
13.1(b),(c) or (d). In such case, the applicable grace period under the unlawful
detainer statue shall run concurrently after the one such statutory notice, and
the failure of Lessee to cure the Default within the greater of the two (2) such
grace periods shall constitute both an unlawful detainer and a Breach of this
Lease entitling Lessor to the remedies provided for in this Lease and/or by said
statute. (b) Continue the Lease and Lessee’s right to possession in effect (in
California under California Civil Code Section 1951.4) after Lessee’s Breach and
recover the rent as it becomes due, provided Lessee has the right to sublet or
assign, subject only to reasonable limitations. Lessor and Lessee agree that the
limitations on assignment and subletting in this Lease are reasonable. Acts of
maintenance or preservation, efforts to relet the Premises, or the appointment
of a receiver to protect the Lessor’s interest under this Lease, shall not
constitute a termination of the Lessee’s right to possession. (c) Pursue any
other remedy now or hereafter available to Lessor under the laws or judicial
decisions of the state wherein the Premises are located. (d) The expiration or
termination of this Lease and/or the termination of Lessee’s right to possession
shall not relieve Lessee from liability under any indemnity provisions of this
Lease as to matters occurring or accruing during the term hereof or by reason of
Lessee’s occupancy of the Premises. 13.3 Inducement Recapture In Event of
Breach. Any agreement by Lessor for free or abated rent or other charges
applicable to the Premises, or for the giving or paying by Lessor to or for
Lessee of any cash or other bonus, inducement or consideration for Lessee’s
entering into this Lease, all of which concessions are hereinafter referred to
as “Inducement Provisions” shall be deemed conditioned upon Lessee’s full and
faithful performance of all of the terms; covenants and conditions of this Lease
to be performed or observed by Lessee during the term hereof as the same may be
extended. Upon the occurrence of a Breach (as defined in Paragraph 13.1) of this
Lease by Lessee, any such Inducement Provision shall automatically be deemed
deleted from this Lease and of no further force or effect, and any rent, other
charge, bonus, inducement or consideration theretofore abated, given or paid by
Lessor under such an Inducement Provision shall be immediately due and payable
by Lessee to Lessor, and recoverable by Lessor, as additional rent due under
this Lease, notwithstanding any subsequent cure of said Breach by Lessee. The
acceptance by Lessor of rent or the cure of the Breach which initiated the
operation of this Paragraph 13.3 shall not be deemed a waiver by Lessor of the
provisions of this Paragraph 13.3 unless specifically so stated in writing by
Lessor at the time of such acceptance. 13.4 Late Charges. Lessee hereby
acknowledges that late payment by Lessee to Lessor of rent and other sums due
hereunder will cause Lessor to incur costs not contemplated by this Lease, the
exact amount of which will be extremely difficult to ascertain. Such costs
include, but are not limited to, processing and accounting charges, and late
charges which may be imposed upon Lessor by the terms of any ground lease,
mortgage or deed of trust covering the Premises. Accordingly, if any installment
of rent or other sum due from Lessee shall not be received by Lessor or Lessor’s
designee within fifteen (15) days after such amount shall be due, then, without
any requirement for notice to Lessee, Lessee shall pay to Lessor a late charge
equal to six percent (6%) of such overdue amount. The parties hereby agree that
such late charge represents a fair and reasonable estimate of the costs Lessor
will incur by reason of late payment by Lessee. Acceptance of such late charge
by Lessor shall in no event constitute a waiver of Lessee’s Default or Breach
with respect to such overdue amount, nor prevent Lessor from exercising any of
the other rights and remedies granted hereunder. In the event that a late charge
is payable hereunder, whether or not collected, for three (3) consecutive
installments of Base Rent, then notwithstanding Paragraph 4.1 or any other
provision of this Lease to the contrary, Base Rent shall, at Lessor’s option,
become due and payable quarterly in advance. 13.5 Breach by Lessor. Lessor shall
not be deemed in breach of this Lease unless Lessor fails within a reasonable
time to perform an obligation required to be performed by Lessor. For purposes
of this Paragraph 13.5, a reasonable time shall in no event be less than thirty
(30) days after receipt by Lessor, and by any Lender(s) whose name and address
shall have been furnished to Lessee in writing for such purpose, of written
notice specifying wherein such obligation of Lessor has not been performed;
provided, however, that if the nature of Lessor’s obligation is such that more
than thirty (30) days after such notice are reasonably required for its
performance, then Lessor shall not be in breach of this Lease if performance is
commenced within such thirty (30) day period and thereafter diligently pursued
to completion. 14. Condemnation. If the Premises or any portion thereof are
taken under the power of eminent domain or sold under the threat of the exercise
of said power (all of which are herein called “condemnation”), this Lease shall
terminate as to the part so taken as of the date the condemning authority takes
title or possession, whichever first occurs. If more than ten percent (10%) of
the floor area of the Premises, or more than twenty-five percent (25%) of the
portion of the Common Areas designated for Lessee’s parking, is taken by
condemnation, Lessee may, at Lessee’s option, to be exercised in writing within
ten (10) days after Lessor shall have given Lessee written notice of such taking
(or in the absence of such notice, within ten (10) days after the condemning
authority shall have taken possession) terminate this Lease as of the date the
condemning authority takes such possession. If Lessee does not terminate this
Lease in accordance with the foregoing, this Lease shall remain in full force
and effect as to the portion of the Premises remaining, except that the Base
Rent shall be reduced in the same proportion as the rentable floor area of the
Premises taken bears to the total rentable floor area of the Premises. No
reduction of Base Rent shall occur if the condemnation does not apply to any
portion of the Premises. Any award for the taking of all or any part of the
Premises under the power of eminent domain or any payment made under threat of
the exercise of such power shall be the property of Lessor, whether such award
shall be made as compensation for diminution of value of the leasehold or for
the taking of the fee, or as severance damages; provided, however, that Lessee
shall be entitled to any compensation, separately awarded to Lessee for Lessee’s
relocation expenses and/or loss of Lessee’s Trade Fixtures. In the event that
this Lease is not terminated by reason of such condemnation, Lessor shall to the
extent of its net severance damages received, over and above Lessee’s Share of
the legal and other expenses incurred by Lessor in the condemnation matter,
repair any damage to the Premises caused by such condemnation authority. Lessee
shall be responsible for the payment of any amount in excess of such net
severance damages required to complete such repair. 15. Brokers’ Fees. 15.1
Procuring Cause. The Broker(s) named in Paragraph 1.10 is/are the procuring
cause of this Lease. 15.2 Additional Terms. Unless Lessor and Broker(s) have
otherwise agreed in writing, Lessor agrees that: (a) if Lessee exercises any
Option (as defined in Paragraph 39.1) granted under this Lease or any Option
subsequently granted, or (b) if Lessee acquires any rights to the Premises or
other premises in which Lessor has an interest, or (c) if Lessee remains in
possession of the Premises with the consent of Lessor after the expiration of
the term of this Lease after having failed to exercise an Option, or (d) if said
Brokers are the procuring cause of any other lease or sale entered into between
the Parties pertaining to the Premises and/or any adjacent property in which
Lessor has an interest, or (e) if Base Rent is increased, whether by agreement
or operation of an escalation clause herein, then as to any of said
transactions. Lessor shall pay said Broker(s) a fee in accordance with the
schedule of said Broker(s) in effect at the time of the execution of this Lease.
15.3 Assumption of Obligations. Any buyer or transferee of Lessor’s interest in
this Lease, whether such transfer is by agreement or by operation of law, shall
be deemed to have assumed Lessor’s obligation under this Paragraph 15. Each
Broker shall be an intended third party beneficiary of the provisions of
Paragraph 1.10 and of this Paragraph 15 to the extent of its interest in any
commission arising from this Lease and may enforce that right directly against
Lessor and its successors. 15.4 Representations and Warranties. Lessee and
Lessor each represent and warrant to the other that it has had no dealings with
any person, firm, broker or finder other than as named in Paragraph 1.10(a) in
connection with the negotiation of this Lease and/or the consummation of the
transaction contemplated hereby, and that no broker or other person, firm or
entity other than said named Broker(s) is entitled to any commission or finder’s
fee in connection with said transaction. Lessee and Lessor do each hereby agree
to indemnify, protect, defend and hold the other harmless from and against
liability for compensation or charges which may be claimed by any such unnamed
broker, finder or other similar party by reason of any dealings or actions of
the Indemnifying Party, including any costs, expenses, and/or attorneys’ fees
reasonably incurred with respect thereto. 16. Tenancy and Financial Statements.
16.1 Tenancy Statement. Each Party (as “Responding Party”) shall within ten (10)
days after written notice from the other Party (the “Requesting Party”) execute,
acknowledge and deliver to the Requesting Party a statement in writing in a form
similar to the then most current “Tenancy Statement” form published by the
American Industrial Real Estate Association, plus such additional information,
confirmation and/or statements as may be reasonably requested by the Requesting
Party. 16.2 Financial Statement. If Lessor desires to finance, refinance, or
sell the Premises or the Building, or any part thereof, Lessee and all
Guarantors shall deliver to any potential lender or purchaser designated by
Lessor such financial statements of Lessee and such Guarantors as may be
reasonably required by such lender or purchaser, including but not limited to
Lessee’s financial statements for the past three (3) years. All such financial
statements shall be received by Lessor and such lender or purchaser in
confidence and shall be used only for the purposes herein set forth. 17.
Lessor’s Liability. The term “Lessor” as used herein shall mean the owner or
owners at the time in question of the fee title to the Premises. In the event of
a transfer of Lessor’s title or interest in the Premises or in this Lease,
Lessor shall deliver to the transferee or assignee (in cash or by credit) any
unused Security Deposit held by Lessor at the time of such transfer or
assignment. Except as provided in Paragraph 15.3, upon such transfer or
assignment and delivery of the Security Deposit, as aforesaid, the prior Lessor
shall be relieved of all liability with respect to the obligations and/or
covenants under this Lease thereafter to be performed by the Lessor. Subject to
the foregoing, the obligations and/or covenants in this Lease to be performed by
the Lessor shall be binding only upon the Lessor as hereinabove defined. 18.
Severability. The invalidity of any provision of this Lease, as determined by a
court of competent jurisdiction, shall in no way affect the validity of any
other provision hereof. 19. Interest on Past-Due Obligations. Any monetary
payment due Lessor hereunder, other than late charges, not received by Lessor
within ten (10) days following the date on which it was due, shall bear interest
from the date due at the prime rate charged by the largest state chartered bank
in the state in which the Premises are located plus four percent (4%) per annum,
but not exceeding the maximum rate allowed by law, in addition to the potential
late charge provided for in Paragraph 13.4. 20. Time of Essence. Time is of the
essence with respect to the performance of all obligations to be performed or
observed by the Parties under this Lease. 21. Rent Defined. All monetary
obligations of Lessee to Lessor under the terms of this Lease are deemed to be
rent. 22. No Prior or other Agreements; Broker Disclaimer. This Lease contains
all agreements between the Parties with respect to any matter mentioned herein,
and no other prior or contemporaneous agreement or understanding shall be
effective. Lessor and Lessee each represents and warrants to the Brokers that it
has made, and is relying solely upon, its own investigation as to the nature,
quality, character and financial responsibility of the other Party to this Lease
and as to the nature, quality and character of the Premises. Brokers have no
responsibility with respect thereto or with respect to any default or breach
hereof by either Party. Each Broker shall be an intended third party beneficiary
of the provisions of this Paragraph 22.  MULTI-TENANT–GROSS Initials: © American
Industrial Real Estate Association 1993 —8—

[g90082loi009.gif]

 


23. Notices. 23.1 Notice Requirements. All notices required or permitted by this
Lease shall be in writing and may be delivered in person (by hand or by
messenger or courier service) or may be sent by regular, certified or registered
mail or U.S. Postal Service Express Mail, with postage prepaid, or by facsimile
transmission during normal business hours, and shall be deemed sufficiently
given if served in a manner specified in this Paragraph 23. The addresses noted
adjacent to a Party’s signature on this Lease shall be that Party’s address for
delivery or mailing of notice purposes. Either Party may by written notice to
the other specify a different address for notice purposes, except that upon
Lessee’s taking possession of the Premises, the Premises shall constitute
Lessee’s address for the purpose of mailing or delivering notices to Lessee. A
copy of all notices required or permitted to be given to Lessor hereunder shall
be concurrently transmitted to such party or parties at such addresses as Lessor
may from time to time hereafter designate by written notice to Lessee. 23.2 Date
of Notice. Any notice sent by registered or certified mail, return receipt
requested, shall be deemed given on the date of delivery shown on the receipt
card, or if no delivery date is shown, the postmark thereon. If sent by regular
mail, the notice shall be deemed given forty-eight (48) hours after the same is
addressed as required herein and mailed with postage prepaid. Notices delivered
by United States Express Mail or overnight courier that guarantees next day
delivery shall be deemed given twenty-four (24) hours after delivery of the same
to the United States Postal Service or courier. If any notice is transmitted by
facsimile transmission or similar means, the same shall be deemed served or
delivered upon telephone or facsimile confirmation of receipt of the
transmission thereof, provided a copy is also delivered via delivery or mail. If
notice is received on a Saturday or a Sunday or a legal holiday, it shall be
deemed received on the next business day. 24. Waivers. No waiver by Lessor of
the Default or Breach of any term, covenant or condition hereof by Lessee, shall
be deemed a waiver of any other term, covenant or condition hereof, or of any
subsequent Default or Breach by Lessee of the same or any other term, covenant
or condition hereof. Lessor’s consent to, or approval of, any such act shall not
be deemed to render unnecessary the obtaining of Lessor’s consent to, or
approval of, any subsequent or similar act by Lessee, or be construed as the
basis of an estoppel to enforce the provision or provisions of this Lease
requiring such consent. Regardless of Lessor’s knowledge of a Default or Breach
at the time of accepting rent, the acceptance of rent by Lessor shall not be a
waiver of any Default or Breach by Lessee of any provision hereof. Any payment
given Lessor by Lessee may be accepted by Lessor on account of moneys or damages
due Lessor, notwithstanding any qualifying statements or conditions made by
Lessee in connection therewith, which such statements and/or conditions shall be
of no force or effect whatsoever unless specifically agreed to in writing by
Lessor at or before the time of deposit of such payment. 25. Recording. Either
Lessor or Lessee shall, upon request of the other, execute, acknowledge and
deliver to the other a short form memorandum of this Lease for recording
purposes. The Party requesting recordation shall be responsible for payment of
any fees or taxes applicable thereto. 26. No Right To Holdover. Lessee has no
right to retain possession of the Premises or any part thereof beyond the
expiration or earlier termination of this Lease. In the event that Lessee holds
over in violation of this Paragraph 26 then the Base Rent payable from and after
the time of the expiration or earlier termination of this Lease shall be
increased to two hundred percent (200%) of the Base Rent applicable during the
month immediately preceding such expiration or earlier termination. Nothing
contained herein shall be construed as a consent by Lessor to any holding over
by Lessee. 27. Cumulative Remedies. No remedy or election hereunder shall be
deemed exclusive but shall, wherever possible, be cumulative with all other
remedies at law or in equity. 28. Covenants and Conditions. All provisions of
this Lease to be observed or performed by Lessee are both covenants and
conditions. 29. Binding Effect; Choice of Law. This Lease shall be binding upon
the Parties, their personal representatives, successors and assigns and be
governed by the laws of the State in which the Premises are located. Any
litigation between the Parties hereto concerning this Lease shall be initiated
in the county in which the Premises are located. 30. Subordination; Attornment;
Non-Disturbance. 30.1 Subordination. This Lease and any Option granted hereby
shall be subject and subordinate to any ground lease, mortgage, deed of trust,
or other hypothecation or security device (collectively, “Security Device”), now
or hereafter placed by Lessor upon the real property of which the Premises are a
part, to any and all advances made on the security thereof, and to all renewals,
modifications, consolidations, replacements and extensions thereof. Lessee
agrees that the Lenders holding any such Security Device shall have no duty,
liability or obligation to perform any of the obligations of Lessor under this
Lease, but that in the event of Lessor’s default with respect to any such
obligation, Lessee will give any Lender whose name and address have been
furnished Lessee in writing for such purpose notice of Lessor’s default pursuant
to Paragraph 13.5. If any Lender shall elect to have this Lease and/or any
Option granted hereby superior to the lien of its Security Device and shall give
written notice thereof to Lessee, this Lease and such Options shall be deemed
prior to such Security Device, notwithstanding the relative dates of the
documentation or recordation thereof. 30.2 Attornment. Subject to the
non-disturbance provisions of Paragraph 30.3, Lessee agrees to attorn to a
Lender or any other party who acquires ownership of the Premises by reason of a
foreclosure of a Security Device, and that in the event of such foreclosure,
such new owner shall not: (i) be liable for any act or omission of any prior
lessor or with respect to events occurring prior to acquisition of ownership,
(ii) be subject to any offsets or defenses which Lessee might have against any
prior lessor, or (iii) be bound by prepayment of more than one month’s rent.
30.3 Non-Disturbance. With respect to Security Devices entered into by Lessor
after the execution of this lease, Lessee’s subordination of this Lease shall
subject to receiving assurance (a “non-disturbance agreement”) from the Lender
that Lessee’s possession and this Lease, including any options to extend the
term hereof, will not be disturbed so long as Lessee is not in Breach hereof and
attorns to the record owner of the Premises. 30.4 Self-Executing. The agreements
contained in this Paragraph 30 shall be effective without the execution of any
further documents; provided, however, that upon written request from Lessor or a
Lender in connection with a sale, financing or refinancing of Premises, Lessee
and Lessor shall execute such further writings as may be reasonably required to
separately document any such subordination or non-subordination, attornment
and/or non-disturbance agreement as is provided for herein. 31. Attorneys’ Fees.
If any Party or Broker brings an action or proceeding to enforce the terms
hereof or declare rights hereunder, the Prevailing Party (as hereafter defined)
in any such proceeding, action, or appeal thereon, shall be entitled to
reasonable attorneys’ fees. Such fees may be awarded in the same suit or
recovered in a separate suit, whether or not such action or proceeding is
pursued to decision or judgment. The term “Prevailing Party” shall include,
without limitation, a Party or Broker who substantially obtains or defeats the
relief sought, as the case may be, whether by compromise, settlement, judgment,
or the abandonment by the other Party or Broker of its claim or defense. The
attorneys’ fee award shall not be computed in accordance with any court fee
schedule, but shall be such as to fully reimburse all attorneys’ fees reasonably
incurred. Lessor shall be entitled to attorneys’ fees, costs and expenses
incurred in preparation and service of notices of Default and consultations in
connection therewith, whether or not a legal action is subsequently commenced in
connection with such Default or resulting Breach. Broker(s) shall be intended
third party beneficiaries of this Paragraph 31. 32. Lessor’s Access; Showing
Premises; Repairs. Lessor and Lessor’s agents shall have the right to enter the
Premises at any time, in the case of an emergency, and otherwise at reasonable
times for the purpose of showing the same to prospective purchasers, lenders, or
lessees, and making such alterations, repairs, improvements or additions to the
Premises or to the Building, as Lessor may reasonably deem necessary. Lessor may
at any time place on or about the Premises or Building any ordinary “For Sale”
signs and Lessor may at any time during the last one hundred eighty (180) days
of the term hereof place on or about the Premises any ordinary “For Lease”
signs. All such activities of Lessor shall be without abatement of rent or
liability to Lessee. 33. Auctions. Lessee shall not conduct, nor permit to be
conducted, either voluntarily or involuntarily, any auction upon the Premises
without first having obtained Lessor’s prior written consent. Notwithstanding
anything to the contrary in this Lease, Lessor shall not be obligated to
exercise any standard of reasonableness in determining whether to grant such
consent. 34. Signs. Lessee shall not place any sign upon the exterior of the
Premises or the Building, except that Lessee may, with Lessor’s prior written
consent, install (but not on the roof) such signs as are reasonably required to
advertise Lessee’s own business so long as such signs are in a location
designated by Lessor and comply with Applicable Requirements and the signage
criteria established for the Industrial Center by Lessor. The installation of
any sign on the Premises by or for Lessee shall be subject to the provisions of
Paragraph 7 (Maintenance, Repairs, Utility Installations, Trade Fixtures and
Alterations). Unless otherwise expressly agreed herein, Lessor reserves all
rights to the use of the roof of the Building, and the right to install
advertising signs on the Building, including the roof, which do not unreasonably
interfere with the conduct of Lessee’s business; Lessor shall be entitled to all
revenues from such advertising signs. 35. Termination; Merger. Unless
specifically stated otherwise in writing by Lessor, the voluntary or other
surrender of this Lease by Lessee, the mutual termination or cancellation
hereof, or a termination hereof by Lessor for Breach by Lessee, shall
automatically terminate any sublease or lesser estate in the Premises; provided,
however, Lessor shall, in the event of any such surrender, termination or
cancellation, have the option to continue any one or all of any existing
subtenancies. Lessor’s failure within ten (10) days following any such event to
make a written election to the contrary by written notice to the holder of any
such lesser interest shall constitute Lessor’s election to have such event
constitute the termination of such interest. 36. Consents. (a) Except for
Paragraph 33 hereof (Auctions) or as otherwise provided herein, wherever in this
Lease the consent of a Party is required to an act by or for the other Party,
such consent shall not be unreasonably withheld or delayed. Lessor’s actual
reasonable costs and expenses (including but not limited to architects’,
attorneys’, engineers’ and other consultants’ fees) incurred in the
consideration of, or response to, a request by Lessee for any Lessor consent
pertaining to this Lease or the Premises, including but not limited to consents
to an assignment a subletting or the presence or use of a Hazardous Substance,
shall be paid by Lessee to Lessor upon receipt of an invoice and supporting
documentation therefor. In addition to the deposit described in Paragraph
12.2(e), Lessor may, as a condition to considering any such request by Lessee,
require that Lessee deposit with Lessor an amount of money (in addition to the
Security Deposit held under Paragraph 5) reasonably calculated by Lessor to
represent the cost Lessor will incur in considering and responding to Lessee’s
request. Any unused portion of said deposit shall be refunded to Lessee without
interest. Lessor’s consent to any act, assignment of this Lease or subletting of
the Premises by Lessee shall not constitute an acknowledgment that no Default or
Breach by Lessee of this Lease exists, nor shall such consent be deemed a waiver
of any then existing Default or Breach, except as may be otherwise specifically
stated in writing by Lessor at the time of such consent. (b) All conditions to
Lessor’s consent authorized by this Lease are acknowledged by Lessee as being
reasonable. The failure to specify herein any particular condition to Lessor’s
consent shall not preclude the impositions by Lessor at the time of consent of
such further or other conditions as are then reasonable with reference to the
particular matter for which consent is being given. 37. Guarantor. 37.1 Form of
Guaranty. If there are to be any Guarantors of this Lease per Paragraph 1.11.
the form of the guaranty to be executed by each such Guarantor shall be in the
form most recently published by the American Industrial Real Estate Association,
and each such Guarantor shall have the same obligations as Lessee under this
lease, including but not limited to the obligation to provide the Tenancy
Statement and information required in Paragraph 16.  MULTI-TENANT—GROSS
Initials: © American Industrial Real Estate Association 1993 —9—

[g90082loi010.gif]

 


 37.2 Additional Obligations of Guarantor. It shall constitute a Default of the
Lessee under this Lease if any such Guarantor fails or refuses, upon reasonable
request by Lessor to give: (a) evidence of the due execution of the guaranty
called for by this Lease, including the authority of the Guarantor (and of the
party signing on Guarantor’s behalf) to obligate such Guarantor on said
guaranty, and resolution of its board of directors authorizing the making of
such guaranty, together with a certificate of incumbency showing the signatures
of the persons authorized to sign on its behalf, (b) current financial
statements of Guarantor as may from time to time be requested by Lessor, (c) a
Tenancy Statement, or (d) written confirmation that the guaranty is still in
effect. 38. Quiet Possession. Upon payment by Lessee of the rent for the
Premises and the performance of all of the covenants, conditions and provisions
on Lessee’s part to be observed and performed under this Lease, Lessee shall
have quiet possession of the Premises for the entire term hereof subject to all
of the provisions of this Lease. 39. Options. 39.1 Definition. As used in this
Lease, the word “Option” has the following meaning: (a) the right to extend the
term of this Lease or to renew this Lease or to extend or renew any lease that
Lessee has on other property of Lessor; (b) the right of first refusal to lease
the Premises or the right of first offer to lease the Premises or the right of
first refusal to lease other property of Lessor or the right of first offer to
lease other property of Lessor; (c) the right to purchase the Premises, or the
right of first refusal to purchase the Premises, or the right of first offer to
purchase the Premises, or the right to purchase other property of Lessor, or the
right of first refusal to purchase other property of Lessor, or the right of
first offer to purchase other property of Lessor. 39.2 Options Personal to
Original Lessee. Each Option granted to Lessee in this Lease is personal to the
original Lessee named in Paragraph 1.1 hereof, and cannot be voluntarily or
involuntarily assigned or exercised by any person or entity other than said
original Lessee while the original Lessee is in full and actual possession of
the Premises and without the intention of thereafter assigning or subletting.
The Options, if any, herein granted to Lessee are not assignable, either as a
part of an assignment of this Lease or separately or apart therefrom, and no
Option may be separated from this Lease in any manner, by reservation or
otherwise. 39.3 Multiple Options. In the event that Lessee has any multiple
Options to extend or renew this Lease, a later option cannot be exercised unless
the prior Options to extend or renew this Lease have been validly exercised.
39.4 Effect of Default on Options. (a) Lessee shall have no right to exercise an
Option, notwithstanding any provision in the grant of Option to the contrary:
(i) during the period commencing with the giving of any notice of Default under
Paragraph 13.1 and continuing until the noticed Default is cured, or (ii) during
the period of time any monetary obligation due Lessor from Lessee is unpaid
(without regard to whether notice thereof is given Lessee), or (iii) during the
time Lessee is in Breach of this Lease, or (iv) in the event that Lessor has
given to Lessee three (3) or more notices of separate Defaults under Paragraph
13.1 during the twelve (12) month period immediately preceding the exercise of
the Option, whether or not the Defaults are cured. (b) The period of time within
which an Option may be exercised shall not be extended or enlarged by reason of
Lessee’s inability to exercise an Option because of the provisions of Paragraph
39.4(a) (c) All rights of Lessee under the provisions of an Option shall
terminate and be of no further force or effect, notwithstanding Lessee’s due and
timely exercise of the Option, if, after such exercise and during the term of
this Lease, (i) Lessee fails to pay to Lessor a monetary obligation of Lessee
for a period of thirty (30) days after such obligation becomes due (without any
necessity of Lessor to give notice thereof to Lessee), or (ii) Lessor gives to
Lessee three (3) or more notices of separate Defaults under Paragraph 13.1
during any twelve (12) month period, whether or not the Defaults are cured, or
(iii) if Lessee commits a Breach of this Lease. 40. Rules and Regulations.
Lessee agrees that it will abide by, and keep and observe all reasonable rules
and regulations (“Rules and Regulations”) which Lessor may make from time to
time for the management, safety, care, and cleanliness of the grounds, the
parking and unloading of vehicles and the preservation of good order, as well as
for the convenience of other occupants or tenants of the Building and the
Industrial Center and their invitees. 41. Security Measures. Lessee hereby
acknowledges that the rental payable to Lessor hereunder does not include the
cost of guard service or other security measures, and that Lessor shall have no
obligation whatsoever to provide same. Lessee assumes all responsibility for the
protection of the Premises, Lessee, its agents and invitees and their property
from the acts of third parties. 42. Reservations: Lessor reserves the right,
from time to time, to grant, without the consent or joinder of Lessee, such
easements, rights of way, utility raceways, and dedications that Lessor deems
necessary, and to cause the recordation of parcel maps and restrictions, so long
as such easements, rights of way, utility raceways, dedications, maps and
restrictions do not reasonably interfere with the use of the Premises by Lessee.
Lessee agrees to sign any documents reasonably requested by Lessor to effectuate
any such easement rights, dedication, map or restrictions. 43. Performance Under
Protest. If at any time a dispute shall arise as to any amount or sum of money
to be paid by one Party to the other under the provisions hereof, the Party
against whom the obligation to pay the money is asserted shall have the right to
make payment “under protest” and such payment shall not be regarded as a
voluntary payment and there shall survive the right on the part of said Party to
institute suit for recovery of such sum. If it shall be adjudged that there was
no legal obligation on the part of said Party to pay such sum or any part
thereof, said Party shall be entitled to recover such sum or so much thereof as
it was not legally required to pay under the provisions of this Lease. 44.
Authority. If either Party hereto is a corporation, trust, or general or limited
partnership, each individual executing this Lease on behalf of such entity
represents and warrants that he or she is duly authorized to execute and deliver
this Lease on its behalf. If Lessee is a corporation, trust or partnership,
Lessee shall, within thirty (30) days after request by Lessor, deliver to Lessor
evidence satisfactory to Lessor of such authority. 45. Conflict. Any conflict
between the printed provisions of this Lease and the typewritten or handwritten
provisions shall be controlled by the typewritten or handwritten provisions. 46.
Offer. Preparation of this Lease by either Lessor or Lessee or Lessor’s agent or
Lessee’s agent and submission of same to Lessee or Lessor shall not be deemed an
offer to lease. This Lease is not intended to be binding until executed and
delivered by all Parties hereto. 47. Amendments. This Lease may be modified only
in writing, signed by the parties in interest at the time of the modification.
The Parties shall amend this Lease from time to time to reflect any adjustments
that are made to the Base Rent or other rent payable under this Lease. As long
as they do not materially change Lessee’s obligations hereunder, Lessee agrees
to make such reasonable non-monetary modifications to this Lease as may be
reasonably required by an institutional insurance company or pension plan Lender
in connection with the obtaining of normal financing or refinancing of the
property of which the Premises are a part. 48. Multiple Parties. Except as
otherwise expressly provided herein, if more than one person or entity is named
herein as either Lessor or Lessee, the obligations of such multiple parties
shall be the joint and several responsibility of all persons or entities named
herein as such Lessor or Lessee. 53. Lessor will grant to Lessee the right to
put in a pathway between their current facility and these premises. 
MULTI-TENANT–GROSS Initials: © American Industrial Real Estate Association 1993
—10—

[g90082loi011.gif]

 


LESSOR AND LESSEE HAVE CAREFULLY HEAD AND REVIEWED THIS LEASE AND EACH TERM AND
PROVISION CONTAINED HEREIN. AND BY THE EXECUTION OF THIS LEASE SHOW THEIR
INFORMED AND VOLUNTARY CONSENT THERETO. THE PARTIES HEREBY AGREE THAT, AT THE
TIME THIS LEASE IS EXECUTED, THE TERMS OF THIS LEASE ARE COMMERCIALLY REASONABLE
AND EFFECTUATE THE INTENT AND PURPOSE OF LESSOR AND LESSEE WITH RESPECT TO THE
PREMISES IF THIS LEASE HAS BEEN FILLED IN. IT HAS BEEN PREPARED FOR YOUR
ATTORNEY'S REVIEW AND APPROVAL FURTHER. EXPERTS SHOULD BE CON¬SULTED TO EVALUATE
THE CONDITION OF THE PROPERTY FOR THE POSSIBLE PRESENCE OF ASBESTOS. UNDERGROUND
STORAGE TANKS OR HAZ¬ARDOUS SUBSTANCES. NO REPRESENTATION OR RECOMMENDATION IS
MADE BY THE AMERICAN INDUSTRIAL REAL ESTATE ASSOCIATION OR BY THE REAL ESTATE
BROKERS OR THEIR CONTRACTORS, AGENTS OR EMPLOYEES AS TO THE LEGAL SUFFICIENCY,
LEGAL EFFECT, OR TAX CONSE¬QUENCES OF THIS LEASE OR THE TRANSACTION TO WHICH IT
RELATES; THE PARTIES SHALL RELY SOLELY UPON THE ADVICE OF THEIR OWN COUNSEL AS
TO THE LEGAL AND TAX CONSEQUENCES OF THIS LEASE. IF THE SUBJECT PROPERTY IS IN A
STATE OTHER THAN CALIFORNIA. AN ATTORNEY FROM THE STATE WHERE THE PROPERTY IS
LOCATED SHOULD BE CONSULTED. The parlies hereto have executed this Lease al the
place and on the dales specified above their respective signatures Torrance,
California Torrance, California By LESSOR: 2720 MONTEREY STREET, LLC, a
California^ LESSEE: EMMAUS MEDICAL, INC., a Delaware Limited LiarxLlity Company
Corporation  Name Printed: Steven P. Fechner Title. Manager of LLC Bv: Name
Primed Title: Address 357 Van Ness Way, Suite 100 Torrance, CA 90501 Telephone:)
310) 533-SQnn Facsimile:! 31Q 533-0775 BftOKCRr 

  . , Name Printed: Willis Lee Title: C.O.O. Bv: Name Printed: Tide:, By: Name
Prinleil:_ Title: Bv: Name l*rinleil:_ Title: By: Address: B»: Name Printed:
Title: 1 elepliunc: ( ) Fnrsimile: ( ) Address NOTE: These forms are often
modified to meet changing requirements of law and needs of the industry Always
wtite or call to make sure you are utilizing the mosl current lorrn AMERICAN
INDUSTRIAL REAL ESTATE ASSOCIATION. 345 So Figueroa Si, M-1, Los Angeles. CA
90071 (213) 687-8777 SIGNATURE REQUIRED SEE "**" ABOVE MULTI-TENANT—GROSS
©American Industrial Real Estate Association 1993

[g90082loi012.gif]

 


49 ADDENDUM 49.a Trash: I essor shall arrange for a trash collection service for
all tenants on Ihe premises of which the Premises are a pait Lessee shall pay
its proportionate sliaie of the tiasli collection charges based on the
proportionate amount of building space occupied and trash deposited in the
common trash containeis by Lessee, as determined by Lessor. The fee to Lessee
for liash collection shall be $ 25.00 per month which may be increased if it is
determined that the fee charged is insufficient to remove Lessee's trash, or if
trasli rales ate increased Lessee shall not deposit any household trash or olher
trash not specifically created in the normal course of operating its business No
hazardous substances shall be disposed of in the trash bins or anywhere on the
premises All trash must be placed into Hie containers 49.b This lease is subject
to all matters of record affecting the leal piopeity of which the Piemises are a
part, including without limitation, covenants, conditions, restrictions,
reservations, rights of way, easements and exceptions, whether existing or
heieafler created 49 c Subleasing: If Lessee, with Lessor's consent, as required
by this Lease, enters into a sublease of the entire Premises, and if Lessee
receives from the Sublessee, rent or other consideration, either initially or
over the term of the sublease, in excess of the tent due Lessor under the Lease,
of if Lessee enters into a sublease of less than the entire Premises and
receives from Ihe Sublessee rent or other consideration in excess of the rent
due Lessor under this Lease fairly allocable to the poition of the Premises so
subleased after appropriate adjustments to assure that all olher payments called
for under this Lease are appiopiiately taken into account, then in either such
event, Lessee shall pay to Lessor, as additional rent, one half of the excess
rent or other consideration so received by Lessee from the Sublessee Such
payment shall be made by Lessee to Lessor within ten (10) days following receipt
by Lessee from its Sublessee of payment of such excess rent oi olher
consideration A fully executed copy of all subleases must be given to Lessor by
Lessee 49 d CPI Adjustment (s) (CPI): On February 1, 2018 and February 1, 2019
(each such day lieieinaftei referred to as an "Adjustment Dale"), the Ltese Rent
payable by Lessee shall be adjusted by the increase in the Consumer Price Index
(C P I) through the applicable Adjustment Date. The increase shall be calculated
as follows: the Base Rent scheduled for payment by Lessee immediately prior to
the applicable Adjustment Dale shall be multiplied by a fraction, the numerator
of which shall be the CPI of the calendar month that is three (3) months prior
to the applicable Adjustment Date, and the denominator of which shall be the C P
I in effect three (3) months prior to the lasl Adjustment Date If there has been
no previous Adjustment Date during the lease (or current lease extension), the
lease (or current lease extension) Commencement Date shall be used 1 he sum so
calculated shall constitute the Base Rent until the next Adjustment Date, but in
no event shall the Base Rent payable by Lessee be reduced. Lessor's failure to
lequest payment of an estimated or actual rent adjustment shall not constitute a
waiver of the right to any adjustment provided for in tins Lease The index used
shall be Ihe Consumer Price Index of the Bureau of Labor Statistics of the
United Slates Department of Labor for Uiban Consumers Los
Angeles-Anaheim-Riverside, California (1982-1984 = 100), "All Items In Ihe event
the compilation and/or publication of the C.P.I, shall be transferred to any
other governmental department or bureau or agency or shall be discontinued, then
the Index most nearly the same as this CPI. shall be used to make such
calculations In the event that Lessor and Lessee cannot agiee on such
alternative Index, then the matter shall be submitted for decision to American
Arbitration Association in Los Angeles in accordance with the then current rules
of said Association, and the decision of the aibitiator shall be binding upon
the parties The cost of said arbitrator shall be paid equally by Lessor and
Lessee 49 e Public Sales: Merchandise sold on the Piemises shall not be sold on
a retail basis to the general public. No auctions, warehouse, garage, clearance,
or any other type of sale to the general public is allowed on the Premises
without the written consent of Lessor and any required governmental peimits 49 f
Confidentiality: Lessee agrees to maintain the confidentiality of the terms of
this Lease, and not to disclose such terms to any other occupants of the Pioject
49.g Delay in Possession Notwithstanding paragraph 3 3, if the Commencement Date
is delayed two (2) weeks or more, there shall be a corresponding shift in the
ending date of Ihe lease If the Commencement Date is delayed less than (2)
weeks, the ending dale shall remain unchanged 49 I) Security Cameras Any
Lessoi-supplied notices on Ihe buildings regarding security cameras, and
auy-Lessor supplied cameras themselves are intended as a thett deterrent only
Lessor-supplied cameras are not operational Lessee is responsible for informing
its employees, agents, contractors, visitors, etc that Lessor-supplied cameras
should not be relied upon for safety or security 49 i Surrender/Restoration: In
addition to the terms and conditions of Paragraph 7 4(c). upon vacating the
premises, I essee shall shampoo the carpeting, clean Ihe reslrooms and remove
all debris Should Lessee elect not to perform these tasks, Lessor shall do so
and charge a reasonable fee for this service. 49j Civil Code 1938 Disclosure
This property has not been inspected by a Certified Access Specialist INITIALS
/>*—• (FumiOl Rev 6 1-13)

[g90082loi013.gif]

 


1 Mo siijn. placard, picture, advertisement, name, or notice shall ho inscribed,
displayed, printed or affixed In any part of Hie outside or inside of Hie
Industrial Center without the prior consent of Lessor. Lessor shall have Hit*
right to remove any unaiilhori?ed sign. placard, picture, advertisement, name or
notice, at the expense of, Lessee. All approved siijns or lettering on doors
shall he printed, painted, affixed or inscribed at the expense of Lessee by a
person approved by Lessor. Lessee shall not place anything. or allow anything \0
lie placed, near the glass or any window, door, partition or wall which may
appear unsightly from outside the Premises, as determined by Lessor. I essce
shall not, without prior wiillen consent of Lessor, olheiwise sunscieen any
window. All signs must be maintained in good condition at I essee's expense, or
I essor may remove the signs at lessee's expense 2. I lie sidewalks, halls,
passages, exits, entrances, and stairways shall not be obstructed by any of the
Lessees or used by them for any oilier purpose oilier than for ingress and
egress to and fiom their respective Premises 3 I essee shall not alter any lock
or install any new or additional locks or any bolls on any doors or windows of
Hie Premises without prior consent of I essor, and shall provide I essor wilh
copies of any new enliy keys 1 he toilet rooms, urinals, wash bowls and other
apparatus shall not he used for any purpose other than that for which they were
constructed, and no foreign substance of any kind whatsoever shall he thrown
therein The expense of any breakage, stoppage or damage resulting from the
violation of this rule by Lessee, Lessee's employees, or visitors, shall he
borne by the Lessee. Lessee shall not overload the floor of Hie Premises of in
any way deface the Premises or any part thereof G. Lessee shall not use, keep or
permit to be used or kepi any foul or noxious gas or subslance in the Premises,
or permit or suffer Hie Premises to be occupied or used in a manner offensive or
objectionable to the I essor or other oecupanls of the Industrial Center by
reason of noise, odors and/or vibrations, or inleileie in any way wilh older I
essees or those having business therein. 7 No animals or birds be brought in or
kept in or aboul the Premises or the Business Center. Lesser! shall nol use or
keep in Ihe Premises or the Duikling any kerosene, gasoline or flammable or
combustible Moid or material, or use any method of healing or air conditioning
oilier than thai supplied by Lessor Lessor will direct electricians as to wheio
and how lelephoue and telegraph wires aie to he iulinduced into the building No
boring or culling Wires will he allowed without the consent of Ihe I essor 1 he
location of telephones, call boxes and other office equipment afhxed to Ihe
Premises shall lie subject lo the approval of I essor. Lessor reserved the right
lo exclude or expel from the luilosliial Center any person who, in Ihe judgment
of Lessor, is intoxicated or under Ihe influence of liguui or drugs, or who
shall in any manner do any act in violation of any of Ihe rules and regulations
of ihe Industrial Center 111 essee shall not disturb, solicit, or canvass any
occupant of the Industiial Center ami shall cooper ale to prevenl same 12.
Wilbuul Ihe written consent of Lessor, I essee shall not use the name of the
Industrial Center in connection with or in promoting or advertising Ihe business
of Lessee except as Lessee's addiess. 13 No contact paper or wallpaper of any
type may bo applied anywhere without Lessor's wiillen permission, including Ihe
application lo any walls, cabinets, doors, etc. The expense of returning Ihe
premises to its original condition if this clause is violated will be deducted
from the security deposit 14. Lessee shall not, without Ihe consent of Lessor,
park vehicles or store ovornighl in Ihe common areas of the Industrial Center.
Vehicles in violation will be lower I without notice In I essee al Lessee's
expense 15 I essee and I essee's employees, customers, agents, and conttactors
shall observe all normal vehicle codes while at the Industiial Ceutei and will
not diive their vehicles in excess of 5 miles per hour while on the premises I
essee shall be responsible for enforcing these rules with its employees,
customers, agents, and couliacfors 10 I Jo cooking shall he done or perm il lei
I by any Lessee Oil the Premises, exccpl for a microwave, nor shall the Premises
Ire used for Hie storage of nieicliandise in office spaces, (or washing clolhes,
for lodging, or any improper, objectionable or immoral purposes INITIALS:

[g90082loi014.gif]

 


URF MANAGEMENT, INC 357 Van Ness Way, Suite 100, Torrance. California 90501 Post
Office Box 3217. Torrance, California 90510-3217 Phone (310)533-5900 Fax
(310)533-0775 www.surfrnanagement.com Scale 1/8" - V Date of drawing 01-09-15
Date of revision 00-00-00 MONTEREY BUSINESS PARK 2711 Monterey Street Suite 503
Torrance, California 90503

[g90082loi015.gif]

 
